Name: Commission Regulation (EEC) No 3903/92 of 21 December 1992 on air transport costs to be included in customs value
 Type: Regulation
 Subject Matter: tariff policy;  international law;  transport policy
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 393 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3903 /92 of 21 December 1992 on air transport costs to be included in customs value THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC).No 1224 / 80 of 28 May 1980 on the valuation of goods for customs purposes ( J ), as last amended by Council Regulation (EEC) No 4046 / 89 ( 2 ), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 3579 / 85 (3 ), as amended by Regulation (EEC) No 2839 / 90 ( 4 ), replaced Regulation (EEC) No 3178 / 80 ( 5 ); Whereas by virtue of Article 393 and Annex XXXV of the Act of Accession of Spain and Portugal the application in Spain and Portugal of Regulation 3579 /85 was deferred until 1 January 1993 for industrial products and 1 January 1996 for agricultural products, respectively ; Whereas it is necessary to include Portugal and Spain in the tables of percentages in question from 1 January 1993 ; Whereas it is also necessary to take into account the geopolitical changes arising since 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , Whereas , pursuant to Article 14(l)(d) of Regulation (EEC) No 1224 / 80 , the place of introduction into the customs territory of the Community is , for goods carried by air, the place where the land frontier of the customs territory of the Community is crossed; Whereas Article 15 (2 ) ( a ) of that Regulation provides , in particular , that when goods are carried by the same means of transport to a point beyond the place of introduction into the customs territory of the Community , transport costs shall be assessed in proportion to the distance covered outside and inside the customs territory of the Community ; HAS ADOPTED THIS REGULATION: Article 1 The air transport costs to be included in the customs value of goods shall be determined by applying the rules and percentages shown in the Annex . Whereas the fixing in advance of the percentages of air transport costs to be included in the customs value according to the various airports of departure and destination will facilitate declarations concerning the customs value of goods and the verification by the customs authorities of those declarations ; Article 2 Regulation (EEC) No 3579 / 85 is hereby repealed . Any references to it shall be deemed to refer to this Regulation , Whereas it is appropriate to draw up a table of these percentages based in each case on the most direct air route , unless a less direct air route crosses the Community frontier at a place nearer the airport of departure ; ( 3 ) OJ No L 347 , 23 . 12 . 1985 , p. 2 . (4 ) OJ No L 273 , 3 . 10 . 1990 , p. 1 . ( 5 ) OJ No L 335 , 12 . 12. 1980 , p. 3 . (!) OJ No L 134 , 31 . 5 . 1980 , p. 1 . ( 2 ) OJ No L 388 , 30. 12 . 1989 , p . 24 . No L 393 / 2 Official Journal of the European Communities 31 . 12 . 92 Article 3 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 21 December 1992 . For the Commission Christiane SCRIVENER Member of the Commission 31 . 12 . 92 Official Journal of the European Communities No L 393 / 3 ANNEX AIR TRANSPORT COSTS TO BE INCLUDED IN THE CUSTOMS VALUE Introduction 1 . The following table showed: ( a ) third countries listed by continent (column 1 ); (b ) airports of departure in third countries (column 2); ( c ) airports of arrival in the Community with the percentages which represent the part of the air transport costs to be included in the customs value (column 3 and following columns). 2 . When the goods are shipped to or from airports not included in the following table , other than the airports referred to in paragraph 3 , the percentage given for the airport nearest to that of departure or arrival shall be taken . 3 . As regards the French overseas departments of Guadeloupe , Guyana , Martinique and Reunion , of which territories the airports are not included in the table , the following rules shall apply : ( a ) for goods shipped direct to those departments from third countries , the whole of the air transport cost is to be included in the customs value ; (b ) for goods shipped to the European part of the Community from third countries and transhipped or unloaded in one of those departments , the air transport costs which would have been incurred for carrying the goods only as far as the place of transhipment or unloading are to be included in the customs value ; ( c ) for goods shipped ,to those departments from third countries and transhipped or unloaded in an airport in the European part of the Community , the air transport costs to be included in the customs value are those which result from the application of the percentages given in the following table to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading . The transhipment or unloading shall be certified .by an appropriate endorsement by the customs authorities on the air waybill or other air transport document , with the official stamp of the office concerned; failing this certification the provisions of the last subparagraph of Article 14 ( 3 ) of Regulation (EEC) No 1224 / 80 shall apply. No L 393/4 Official Journal of the European Communities 31 . 12 . 92 Percentages of air transport costs to be included in the customs value LIST I (Federal Republic of Germany) \ Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE Albania all airports 62 59 67 67 73 58 62 67 90 79 57 77 Armenia all airports 97 89 97 87 91 51 91 92 97 92 92 90 Austria Innsbruck 4 4 5 5 6 4 4 5 25 10 3 9 Klagenfurt 21 18 21 21 28 18 21 21 61 38 17 35 Linz 13 11 18 13 18 11 13 18 46 25 10 23 Salzburg 0 0 0 0 0 0 0 0 0 0 0 0 Vienna 25 25 30 29 38 23 27 38 74 52 24 48 Belarus all airports 92 74 92 66 68 78 78 92 87 71 91 64 Bosnia ­ Herzogovina all airports 47 44 57 50 57 43 47 59 82 66 42 64 Bulgaria Sofia 767676678767 all other airports 18 16 19 17 18 17 17 19 20 19 16 19 Croatia all airports 33 30 46 36 43 29 33 49 72 52 28 49 Cyprus see Asia Federal Republic Bratislava 47 29 64 33 43 27 30 52 77 56 34 52 Czech and Slovak Brno 50 41 75 44 5g 38 45 56 67 51 35 46 Gottwaldov, Ostrava " 61 44 79 47 61 42 49 61 70 55 43 49 Kosice, Presov 75 57 88 60 72 54 61 75 88 72 60 65 Prague 28 14 71 24 36 16 22 40 44 29 17 26 Estonia all airports 93 79 93 72 73 82 82 92 89 76 92 70 Faroe Islands all airports 24 28 23 28 25 25 26 24 21 23 25 23 Finland Helsinki, Lappeenranta, Jyvaskyla, Pori , Tampere, 72 70 70 59 57 76 69 70 47 51 79 52 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 78 77 77 67 65 82 76 77 56 59 84 60 Maarianhamina, Turku 67 63 63 51 49 70 61 63 54 60 73 45 Georgia all airports 97 89 97 87 91 91 91 92 97 92 92 90 Gibraltar all airports 36 39 39 44 44 38 39 39 45 42 35 46 Hungary Budapest 39 39 54 44 54 36 40 50 79 62 34 59 all other airports 46 46 61 51 61 43 48 57 83 69 41 66 Iceland all airports 44 47 44 48 45 47 45 44 40 42 46 43 Latvia alL airports 93 79 93 72 73 82 82 92 89 76 92 70 Lithuania all airports , 92 74, 92 66 68 78 78 92 87 71 91 61 Former Yugoslav Republic or Macedonia all airports 61 58 74 65 72 56 61 76 89 78 55 76 Malta all airports 87889788 10 97 10 31 . 12 . 92 Official Journal of the European Communities No L 393/5 LIST I (Federal Republic of Germany) (continued) Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 I. EUROPE (continued) Moldova all airports 95 84 95 79 81 86 87 94 95 88 91 85 Montenegro all airports 55 52 66 58 64 51 55 69 86 73 50 71 Norway Alesund, Bode, Trondheim, Alta, Kirkenes 76 74 72 65 63 79 74 72 58 62 80 60 Bergen 39 38 35 64 63 42 38 35 27 29 43 56 Kristiansand 18 17 13 13 13 20 17 13 11 12 20 11 Oslo 53 51 50 39 38 58 50 50 33 37 59 34 Stavanger 30 29 26 58 57 33 28 28 19 21 34 50 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 89 70 79 61 63 74 75 79 85 67 73 59 Poznan 65 42 57 33 35 47 48 45 73 39 42 31 Szczecin ( Stettin ) 0000 0000 0000 Warsaw 83 62 81 52 54 66 67 69 80 58 67 50 Romania Bucarest 16 14 17 15 16 14 15 17 18 17 14 17 all other airports 22 20 23 21 22 20 20 23 25 23 20 23 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 96 87 96 81 83 89 89 85 96 85 85 80 St Petersburg 93 85 93 74 71 91 83 92 68 71 92 66 Moscow, Orel 95 83 95 77 79 . 86 86 95 96 81 94 76 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 98 93 98 90 91 94 94 98 98 92 96 90 Omsk, Sverdlovsk 98 90 98 86 87 92 92 96 97 89 96 85 Serbia all airports 51 47 65 56 63 46 50 67 84 69 45 67 Slovenia all airports 42 38 54 44 52 37 42 56 79 61 36 58 Sweden Gothenberg, Halmstad, Ronneby 31 30 25 21 20 37 29 25 16 19 39 17 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 49 48 42 36 35 55 47 42 29 33 58 31 Kiruna, LuleÃ ¥, Sundsvall 78 76 69 65 65 81 74 69 67 72 90 61 Kristianstad 22 21 16 13 13 26 19 16 11 12 85 11 MalmÃ ¶ 7754496534 10 3 Stockholm 64 57 50 44 44 64 55 50 50 55 71 40 Switzerland Basel 000000000000 Bern 18 17 24 24 32 13 18 24 46 31 12 54 Geneva 8 8 10 10 13 7 8 10 3 2 7 3 Zurich 54558345 24 15 3 23 Turkey (European part ) all airports 10 9 10 10 11 9 10 10 12 11 9 11 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part ) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 26 25 26 26 28 25 26 26 31 30 25 29 Agri , Diyarbakir, Erzurum, Kars, Van 39 37 39 39 41 37 39 39 46 43 37 43 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 22 22 22 24 21 22 22 28 26 21 25 Izmir 21 20 21 21 23 20 21 21 27 25 20 24 Ukraine Kiev Lvov, Odessa, Simferopol 93 79 93 77 83 82 83 $4 94 84 84 80 ' No L 393/6 Official Journal of the European Communities 31 . 12 . 92 LIST I (Federal Republic of Germany) (continued) \ Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 II . AFRICA Algeria Algiers 22 20 23 23 25 24 21 23 28 22 19 30 Annaba, Constantine 26 27 31 31 33 27 28 31 33 31 27 36 El Golea 41 39 43 43 46 37 41 43 50 48 39 51 Angola all airports 76 75 77 77 78 74 76 77 81 79 74 83 Benin all airports 61 62 66 66 67 61 63 66 68 66 61 69 Botswana all airports 76 74 75 75 76 74 75 75 79 78 74 77 Burkina Faso all airports 45 46 48 48 50 45 47 48 50 49 45 51 Burundi all airports 64 61 63 63 64 62 62 63 68 66 62 65 Cameroon all airports 77 80 83 83 85 76 77 83 85 83 76 88 Republic of Cape Verde all airports 27 28 28 30 30 28 28 28 33 30 27 31 RepublicÃ  "03" all airports 69 68 72 71 72 68 69 72 76 74 68 74 Chad all airports 63 61 66 64 66 61 63 66 70 68 59 68 Comoros all airports 74 71 72 72 74 71 72 72 77 75 71 75 Congo all airports 73 71 73 74 76 72 73 73 79 77 72 77 Djibouti all airports 59 56 57 58 59 56 57 57 63 61 55 60 Egypt all airports 25 23 24 24 25 23 24 24 28 26 23 26 Equatorial Guinea all airports 80 83 84 85 87 81 83 84 87 84 80 86 Ethiopia all airports 55 52 54 54 55 52 53 54 59 57 50 56 Gabon all airports 77 80 80 83 85 76 77 80 85 83 75 88 Gambia all airports 27 28 28 30 30 28 28 28 33 30 27 31 Ghana all airports 61 62 66 66 67 61 63 66 68 66 61 69 Guinea all airports 35 36 36 37 38 35 36 36 41 40 35 41 Guinea Bissau all airports 35 36 36 37 38 35 36 36 41 40 35 41 Ivory Coast all airports 61 62 66 66 67 61 63 66 68 66 61 69 Kenya all airports 66 63 64 64 66 63 64 64 69 67 61 67 Lesotho all airports 76 74 75 75 76 74 75 75 79 78 73 77 Liberia all airports 61 62 66 66 67 61 63 66 68 66 61 69 Libya Benghazi 31 30 32 33 35 30 31 32 39 36 29 37 Sebha 41 40 42 43 45 39 41 42 50 47 38 47 Tripoli 24 23 24 25 27 23 24 24 31 28 22 29 31 . 12 . 92 Official Journal of the European Communities No L 393/7 LIST I (Federal Republic of Germany) (continued) \ l Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 . 2 3 4 5 6 7 8 9 10 11 12 13 14 II. AFRICA (continued) Madagascar all airports 74 71 72 72 74 71 72 72 77 75 70 75 Malawi all airports 69 66 68 68 69 66 67 68 72 70 66 70 Mali all airports 45 46 48 48 50 45 47 48 50 49 45 51 Mauritania all airports 27 28 28 30 30 28 28 28 33 30 27 31 Mauritius all airports 74 71 72 72 , 74 71 72 72 77 75 70 75 Morocco Casablanca 12 13 14 14 15 12 13 14 37 14 12 T3 Fez, Rabat 13 13 13 15 16 13 13 13 15 14 12 16 Ifni 27 28 28 31 32 28 28 28 31 30 27 32 Tangiers, Tetuan 000000000000 Mozambique all airports 74 72 72 73 74 72 72 72 77 75 73 75 Namibia all airports 76 74 75 75 76 74 75 75 79 78 74 77 Niger all airports 45 46 48 48 50 45 47 48 50 49 45 51 Nigeria all airports 61 62 66 66 67 61 " 63 66 68 66 61 69 Rwanda all airports 64 61 64 63 64 62 62 64 68 66 62 65 Sao Tome and Principe all airports 80 83 84 85 87 81 83 84 87 84 80 86 Senegal all airports 27 28 28 30 30 28 28 28 33 30 27 31 Seychelles all airports 74 71 74 72 74 71 72 74 77 75 70 75 Sierra Leone all airports 35 36 36 37 38 35 36 36 41 40 35 41 Somalia all airports 66 63 64 64 66 63 64 64 69 67 61 67 Republic of South Africa all airports 76 74 75 75 76 74 75 75 79 78 74 77 St Helena all airports 80 83 84 85 87 81 83 84 87 84 80 86 Sudan all airports 51 48 50 49 51 48 49 50 55 53 48 52 Swaziland all airports 76 74 75 75 76 74 75 75 79 78 74 77 Tanzania all airports 69 66 69 68 69 66 67 69 72 70 66 70 Togo all airports 61 62 66 66 67 61 63 66 68 66 61 69 Tunisia Djerba 35 35 40 40 42 34 37 40 46 42 33 46 Tunis 23 24 27 27 29 23 24 27 32 29 22 32 Uganda all airports 64 61 64 63 64 62 62 64 68 66 62 65 Zaire all airports 73 71 73 ¢ 74 76 72 73 73 79 77 71 77 Zambia all airports 73 71 72 72 73 71 72 72 76 75 70 74 Zimbabwe all airports 73 71 72 72 73 71 72 72 76 75 70 74 No L 393/8 Official Journal of the European Communities 31 . 12 . 92 LIST I (Federal Republic of Germany) (continued) \ Airport of arrival Third countries Airport of departure Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III . AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 73 79 72 78 78 77 78 74 74 76 74 76 Gander, Moncton 55 59 54 60 58 58 57 55 55 56 55 57 Halifax, Montreal , Ottawa, Quebec, Toronto 64 69 63 68 66 67 67 62 62 64 62 65 Greenland all airports 63 65 63 66 63 65 63 63 58 60 64 61 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, Minneapolis, Nashville, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 65 69 65 68 66 68 68 65 64 - 65 65 65 Albuquerque, Austin, Billings, Dallas , Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 72 76 72 76 75 75 75 72 72 73 72 74 Anchorage, Fairbanks, Juneau 84 86 82 83 83 87 86 84 80 82 86 81 Honolulu 84 88 86 87 87 87 87 86 85 86 84 86 Miami 75 77 74 79 77 77 77 75 75 76 73 77 Puerto Rico 72 75 73 76 75 74 74 73 72 73 74 74 2 . Central America Bahamas all airports 69 71 69 73 71 71 71 70 69 70 68 71 Belize all airports 73 76 73 77 76 75 76 74 73 74 72 75 Bermuda all airports 69 71 69 73 71 71 71 70 69 70 68 71 Costa Rica all airports 73 76 73 77 76 75 76 74 73 74 72 75 Cuba all airports 73 76 73 77 76 75 76 74 73 74 72 75 Curasao all airports 72 76 72 77 77 75 76 73 74 74 77 75 Dominican Republic all airports 69 71 69 73 71 71 71 70 69 70 68 71 El Salvador all airports 73 76 73 77 76 75 76 74 73 74 72 75 Guatemala all airports 73 76 73 77 76 75 76 74 73 74 72 75 Haiti all airports 69 71 69 73 71 71 71 70 69 70 68 71 Honduras all airports 73 76 73 77 76 75 76 74 73 74 72 75 Jamaica all airports 73 76 73 77 76 75 76 74 73 74 72 75 Mexico all airports 77 79 77 78 77 78 78 78 - 75 76 77 77 Nicaragua all airports 73 76 73 77 76 75 76 74 73 74 72 75 Panama all airports 73 76 73 76 75 76 74 73 74 74 72 75 Virgin Islands see West Indies West Indies all airports 72 76 72 77 77 75 76 73 74 74 77 75 31 . 12 . 92 Official Journal of the European Communities No L 393/9 LIST I (Federal Republic of Germany) (continued) \ Airport of arrival Third countries Airport of departure Berlin Bremen Dresden DusseldorfCÃ ologne Frankfurt Hamburg Hanover [ Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 III. AMERICA (continued) 3 . South America Argentina all airports 71 72 71 74 75 72 72 72 75 74 71 75 Aruba all airports 72 76 72 77 77 75 76 73 74 74 77 75 Bolivia all airports 71 72 71 74 75 72 72 72 75 74 71 75 Brazil all airports 72 76 72 77 77 75 76 73 74 74 77 75 Chile all airports 71 72 71 74 75 72 72 72 75 74 71 75 Colombia all airports 72 76 72 77 77 75 76 73 74 74 77 75 Ecuador all airports 72 76 72 77 77 75 76 73 74 74 77 75 Guyana all airports 72 76 72 77 77 75 76 73 74 74 77 75 Paraguay all airports - 71 72 71 74 75 72 72 72 75 74 71 75 Peru all airports 72 76 72 77 77 75 76 73 74 74 77 75 Suriname all airports . 72 76 72 77 77 75 76 73 74 74 77 75 Trinidad and Tobago all airports 72 76 72 77 77 75 76 73 74 74 77 75 Uruguay all airports 71 72 71 74 75 72 72 72 75 74 71 75 Venezuela all airports 72 76 72 77 77 75 76 73 74 74 77 75 IV. ASIA Afghanistan all airports 69 66 69 67 69 66 67 69 72 70 68 70 Azerbaijan all airports 97 89 97 87 91 91 91 92 97 92 92 90 Bahrain all airports ' 47 44 47 46 47 45 45 47 51 49 46 49 Bangladesh all airports 69 66 69 67 69 66 67 69 72 70 68 70 Bhutan see Nepal Brunei see Malaysia Burma all airports 77 75 77 76 77 75 76 77 80 79 76 78 China all airports 80 78 80 79 80 78 78 80 82 81 79 81 Cyprus all airports 86 82 86 79 80 83 83 86 86 81 84 79 Hong Kong all airports 80 78 80 79 80 78 79 80 83 81 79 81 India all airports 69 66 69 67 69 66 67 69 72 70 68 70 Indonesia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Iran all airports 47 45 47 46 47 45 45 47 51 49 46 49 Iraq all airports 40 37 40 38 40 37 38 40 43 42 39 41 Israel all airports 26 25 26 25 26 24 24 26 29 27 24 27 Japan all airports 84 83 84 84 84 83 83 84 86 85 83 85 Jordan all airports 27 25 27 26 27 25 25 27 30 28 25 28 No L 393/10 Official Journal of the European Communities 31 . 12 . 92 LIST I (Federal Republic of Germany) (continued) I \ Airport of arrival  Third countries Airport of departure Berlin Bremen Dresden DusseldorfCÃ ologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA (continued) Kampuchea all airports 77 75 77 76 77 75 76 77 80 79 76 78 Kazakhstan all airports 86 82 86 79 80 83 83 86 86 81 84 79 North Korea . all airports 80 78 80 79 80 78 78 80 82 81 79 81 South Korea all airports * 80 78 80 79 80 78 79 80 83 81 79 81 Kuwait all airports 48 45 48 47 48 46 46 48 52 50 46 50 Kyrgyzstan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Laos all airports 77 75 77 76 77 75 76 77 80 79 76 78 Lebanon all airports 24 22 24 23 24 22 23 24 27 26 22 25 Macao all airports 80 78 80 79 80 78 79 80 83 81 . 79 81 Malaysia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Maldives all airports 75 72 75 73 75 72 73 75 77 76 72 76 Mongolia all airports 99 93 99 90 91 94 94 99 98 92 98 90 Muscat and Oman all airports 59 56 59 58 59 56 57 59 63 61 56 60 Nepal all airports 69 66 69 67 69 66 67 69 72 70 68 70 Oman see Muscat and Oman Uzbekistan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Pakistan all airports 69 66 69 67 69 66 67 69 72 70 68 70 Philippines all airports 80 78 80 79 80 78 79 80 83 81 79 81 Qatar all airports 47 44 47 46 47 45 45 47 51 49 46 49 Saudi Arabia all airports 47 44 47 46 47 45 45 47 51 49 46 49 Singapore all airports 80 78 80 79 80 78 79 80 83 81 79 81 Sri Lanka all airports 75 72 75 73 75 72 73 75 77 76 72 76 Syria all airports 27 25 27 26 27 25 25 27 30 28 25 28 Tajikistan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Taiwan all airports 80 78 80 79 80 78 79 80 83 81 79 81 Thailand all airports 77 75 77 76 77 75 76 77 80 79 76 78 Turkey see Europe Turkmenistan all airports 86 82 86 79 80 83 83 86 86 87 81 79 United Arab Emirates all airports 59 56 59 58 59 56 57 59 63 61 58 60 Vietnam all airports 77 75 77 76 77 75 76 77 80 79 76 78 Yemen Arab Republic all airports 86 82 86 79 80 83 83 86 86 81 84 79 V. AUSTRALIA and OCEANIA all airports 85 84 85 84 85 84 84 85 87 86 84 86 4 31 . 12. 92 Official Journal of the European Communities No L 393/11 LIST II (Benelux) \ l Airport of arrival Third countries Airport of departure Brussels Amsterdam I Luxembourg 1 2 3 * 4 5 I. EUROPE Albania all airports 58 58 65 Armenia all airports 81 82 81 Austria Innsbruck 4 3 4 Klagenfurt 19 17 23 Linz 11 10 14 Salzburg 0 0 0 Vienna 26 24 30 Belarus all airports 59 61 60 Bosnia- Herzogovina all airports 43 41 48 Bulgaria Sofia 6 6 6 all other airports 16 16 17 Croatia all airports 30 28 34 Cyprus see Asia Federal Republic Bratislava 30 28 34 Czech and Slovak Brno 38 36 45 Gottwaldov, Ostrava 42 39 48 Kosice, Presov 54 52 61 Prague 21 19 25 Estonia all airports 65 67 66 Faroe Islands all airports 29 31 26 Finland Helsinki, Lappeenranta, JyvÃ ¤skylÃ ¤, Pori , Tampere, 54 58 51 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 62 66 59 Maarianhamina, Turku 47 56 44 Georgia all airports 81 82 81 Gibraltar all airports 47 44 47 Hungary Budapest 41 49 43 all other airports . 48 55 51 Iceland all airports 50 53 47 Latvia all airports 65 67 67 Lithuania all airports 59 61 60 Former Yugoslav Republic of Macedonia all airports 57 56 63 Malta all airports 8 7 9 No L 393/12 Official Journal of the European Communities 31 . 12. 92 LIST II (Benelux) (continued) Airport of arrival l Third countries Airport of departure Brussels Amsterdam Luxembourg 1 2 3 4 5 I. EUROPE (continued) Moldova all airports 72 74 73 Montenegro all airports 51 49 56 Norway Alesund, Bod0, Trondheim, Alta, Kirkenes 85 93 84 Bergen 75 88 65 Kristiansand 66 81 53 Oslo 85 93 79 Stavanger 89 95 84 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 48 50 51 Poznan 17 18 20 Szczecin (Stettin ) 0 0 0 Warsaw 37 39 39 Romania Bucarest 14 14 14 all other airports 20 19 20 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 74 75 75 St Petersburg 68 70 69 Moscow, Orel 71 73 72 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 87 88 88 Omsk, Sverdlovsk 82 84 83 Serbia all airports 47 46 54 Slovenia all airports 38 36 43 Sweden Gothenberg, Halmstad, Ronneby 16 19 17 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby ¢ 32 37 30 Kiruna, LuleÃ ¥, Sundsvall 62 70 59 Kristianstad 12 14 10 MalmÃ ¶ 4 4 3 Stockholm 41 51 38 Switzerland Basel 0 0 0 Bern 20 17 22 Geneva 2 2 3 Zurich 4 3 5 Turkey (European part ) all airports 9 9 . 9 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 25 25 26 Agri, Diyarbakir, Erzurum, Kars, Van 37 37 39 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 21 23 Izmir . 21 20 22 Ukraine Kiev Lvov, Odessa, Simferopol 65 67 66 31 . 12 . 92 Official Journal of the European Communities No L 393/13 LIST II (Benelux) (continued) \ Airport of arrival Third countries Airport of departure Brussels Amsterdam Luxembourg 1 2 3 4 5 II. AFRICA Algeria Algiers 25 22 27 Annaba, Constantine 32 30 36 El Golea 41 38 43 Angola all airports 80 79 82 Benin all airports 66 65 67 Botswana all airports 74 74 75 Burkina Faso all airports 47 46 48 Burundi all airports 61 61 62 Cameroon all airports 83 81 86 Republic of Cape Verde all airports 31 30 31 Central African Republic all airports 75 73 77 Chad all airports 70 67 72 Comoros all airports 71 71 72 Congo all airports 78 76 80 Djibouti all airports 56 55 57 Egypt all airports 23 22 24 Equatorial Guinea all airports 88 86 88 Ethiopia all airports 52 51 53 Gabon all airports 83 81 86 Gambia all airports 31 30 31 Ghana all airports 66 65 67 Guinea all airports 40 39 40 Guinea Bissau all airports 40 39 40 Ivory Coast all airports 66 65 67 Kenya all airports 63 62 64 Lesotho all airports 74 74 75 Liberia all airports 40 39 40 Libya Benghazi 32 30 34 Sebha 41 40 44 Tripoli 24 23 27 No L 393/14 Official Journal of the European Communities 31 . 12. 92 LIST II (Benelux) (continued) I Airport of arrival Third countries Airport of departure Brussels Amsterdam Luxembourg 1 2 3 4 5 II. AFRICA (continued) Madagascar all airports 71 71 72 Malawi all airports 66 66 67 Mali all airports 47 46 48 Mauritania all airports 31 30 31 Mauritius all airports 71 71 72 Morocco Casablanca 17 14 17 Fez, Rabat 16 15 16 Ifni 32 31 32 Tangiers, Tetuan 0 0 0 Mozambique all airports 72 71 73 Namibia all airports ^ 74 74 75 Niger all airports 47 46 48 Nigeria all airports 66 65 67 Rwanda all airports 61 61 62 Sao Tome and Principe all airports 88 86 88 Senegal all airports 31 30 31 Seychelles all airports 71 71 72 Sierra Leone all airports 40 39 40 Somalia all airports 63 62 64 Republic of South Africa all airports 74 74 75 St Helena all airports 88 86 88 Sudan all airports 48 47 49 Swaziland all airports 74 74 75 Tanzania all airports 66 66 67 Togo all airports 66 65 67 Tunisia Djerba 32 30 34 Tunis 18 16 19 Uganda all airports 61 61 62 Zaire all airports 78 76 80 Zambia all airports 71 70 72 Zimbabwe all airports 71 70 72 31 . 12 . 92 Official Journal of the European Communities No L 393/15 LIST II (Benelux) (continued) 1 Airport of arrival Third countries Airport of departure Brussels Ii Amsterdam Luxembourg 1 2 3 4 5 III. AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 81 81 78 Gander, Moncton 62 62 60 Halifax, Montreal , Ottawa, Quebec, Toronto 70 70 68 Greenland all airports 68 68 65 United States Akron, Albany, Atlanta, Baltimore,. Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis , Jacksonville , Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, Minneapolis , Nashville, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 71 71 68 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles , Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 77 76 76 Anchorage, Fairbanks, Juneau 90 91 88 Honolulu 89 89 87 Miami 80 80 79 Puerto Rico 79 79 76 2 . Central America Bahamas all airports 76 76 73 Belize all airports 79 79 77 Bermuda all airports 76 76 73 Costa Rica all airports 79 79 77 Cuba all airports 79 79 77 CuraÃ §ao all airports 79 79 79 Dominican Republic all airports 76 76 73 El Salvador all airports 79 79 77 Guatemala all airports 79 79 77 Haiti all airports 76 76 73 Honduras all airports 79 79 77 Jamaica all airports 79 79 77 Mexico all airports 79 79 78 Nicaragua all airports 79 79 77 Panama all airports 79 79 77 Virgin Islands see West Indies West Indies all airports 79 79 79 No L 393/16 Official Journal of the European Communities 31 . 12. 92 LIST II (Benelux) (continued) \ Airport of arrival Third countries Airport of departure Brussels Amsterdam Luxembourg 1 2 3 4 5 III . AMERICA (continued) 3 . South America Argentina all airports .76 76 76 Aruba all airports 79 79 79 Bolivia all airports 76 76 76 Brazil all airports 79 79 79 Chile all airports 76 76 76 Colombia all airports 79 79 79 Ecuador all airports 79 79 79 Guyana all airports 79 79 79 Paraguay all airports 76 76 76 Peru all airports 79 79 79 Suriname all airports " 79 . 79 79 Trinidad and Tobago all airports 79 79 79 Uruguay all airports 76 76 76 Venezuela all airports 79 79 79 IV. ASIA Afghanistan all airports 93 92 92 Azerbaijan all airports 81 82 81 Bahrain all airports 44 44 43 Bangladesh all airports 66 66 65 Bhutan see Nepal Brunei see Malaysia Burma all airports 77 77 77 China all airports 77 75 74 Cyprus all airports 17 78 77 Hong Kong all airports 78 78 78 India all airports 66 66 65 Indonesia all airports 78 78 78 Iran all airports 44 45 43 Iraq all airports 37 37 36 Israel all airports 23 23 23 Japan all airports 82 83 82 Jordan all airports 24 25 24 31 . 12 . 92 Official Journal of the European Communities No L 393/17. LIST II (Benelux) (continued) Airport of arrival Third countries Airport of departure Brussels Amsterdam Luxembourg 1 2 3 4 5 IV. ASIA (continued) Kampuchea all airports 75 75 74 Kazakhstan all airports 77 77 77 North Korea all airports 77 78 77 South Korea all airports 78 .78 78 Kuwait all airports 45 45 44 Kyrgyzstan all airports 77 77 77 Laos all airports 75 75 74 Lebanon all airports 22 22 21 Macao all airports 78 78 78 Malaysia all airports 78 78 78 Maldives all airports 72 72 71 Mongolia all airports 87 87 85 Muscat and Oman all airports 56 56 55 Nepal all airports 66 66 65 Oman see Muscat and Oman Uzbekistan all airports 77 77 77 Pakistan all airports 66 66 65 Philippines all airports 78 78 , 78 Qatar all airports 447 44 45 Saudi Arabia all airports 44 44 45 Singapore all airports 78 78 78 Sri Lanka all airports 72 72 71 Syria all airports 24 25 24 Tajikistan all airports 77 77 77 Taiwan all airports 78 78 78 Thailand all airports 75 75 74 Turkey see Europe Turkmenistan all airports 77 77 77 United Arab Emirates all airports 56 56 55 Vietnam all airports 75 75 74 . Yemen Arab Republic all airports 53 53 52 V. AUSTRALIA and OCEANIA all airports 83 84 83 No L 393/18 Official Journal of the European Communities 31 . 12 . 92 . LIST III (France ) Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 51 44 57 54 43 52 63 46 Armenia all airports 77 70 79 78 72 79 83 72 Austria Innsbruck 32432353 Klagenfurt 15 13 21 17 12 17 24 14 Linz 9 7 14 10 7 10 15 8 Salzburg 0 0 0 0 0 0 0 0 Vienna 27 19 29 28 17 23 34 21 Belarus all airports 51 47 59 53 49 59 65 51 Bosnia ­ Herzogovina all airports 19 26 39 21 25 30 37 16 Bulgaria Sofia 7 6 7 7 ,5 6 7 6 all other airports 18 16 18 19 15 16 18 17 Croatia all airports 17 13 20 18 13 18 26 14 Cyprus see Asia Federal Republic Bratislava 30 22 32 31 20 27 38 24 Czech and Slovak Brno 25 22 31 27 23 31 37 24 Gottwaldov, Ostrava - 28 24 34 29 26 34 41 26 Kosice, Presov 43 36 48 45 34 42 55 37 Prague 12 10 15 12 11 15 19 11 Estonia all airports 57 52 65 59 55 64 70 55 Faroe Islands all airports 18 22 22 20 26 28 22 20 Finland Helsinki , Lappeenranta , Jyvaskyla, Pori , Tampere, 35 37 42 38 39 47 39 36 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 43 45 50 46 48 55 47 44 Maarianhamina, Turku 29 31 35 31 33 40 44 29 Georgia all airports 77 70 79 78 72 79 83 72 Gibraltar all airports 0 0 0 0 0 0 0.0 Hungary Budapest 34 29 41 36 29 37 47 31 all other airports 41 36 48 43 35 44 54 37 Iceland all airports 40 48 48 44 53 57 48 45 Latvia all airports ' 57 52 65 59 55 64 70 55 Lithuania all airports 51 47 59 53 49 59 65 51 Former Yugoslav Republic of Macedonia all airports 43 43 55 46 41 49 57 38 Malta all airports 10 8 10 117899 31 . 12. 92 Official Journal of the European Communities No L 393/19 LIST III (France ) (continued) Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Lyon Marseilles ....i Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 I. EUROPE (continued) Moldova all airports 67 59 70 69 61 70 75 61 Montenegro all airports 42 35 48 44 34 42 53 37 Norway Alesund, Bode, Trondheim, Alta, Kirkenes 43 61 50 66 66 75 64 59 Bergen 37 48 46 42 47 60 46 41 Kristiansand 29 34 37 33 38 50 37 33 Oslo 21 44 26 23 47 60 47 42 Stavanger 32 43 41 36 42 55 41 36 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 47 43 55 49 44 54 61 45 Poznan 34 30 41 36 33 41 48 32 Szczecin (Stettin ) 00000 000 Warsaw  40 36 48 42 37 47 54 38 Romania Bucarest 16 14 16 17 13 14 16 15 all other airports 22 19 22 23 18 20 22 20 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 69 61 72 71 63 72 77 63 St Petersburg 57 48 54 55 51 60 64 47 Moscow, Orel 64 59 71 67 62 71 70 62 Voronezh 70 63 73 72 64 73 78 64 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 82 79 86 84 81 86 87 80 Omsk, Sverdlovsk 76 72 82 78 75 81 82 75 Serbia * all airports 27 21 31 28 20 27 37 23 Slovenia all airports Sweden Gothenberg, Halmstad, Ronneby 10 -9 12 11 9 12 13 8 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 19 19 23 21 20 26 28 18 Kiruna, LuleÃ ¥, Sundsvall , Kristianstad, MalmÃ ¶ 2 2 2 2 2 3 3 2 Stockholm 25 27 30 27 28 34 38 25 Switzerland Basel 0 0 0 0 0 0 Bern 21 18 75 31 7 13 63 24 Geneva 2 08301 55 3 Zurich 20 29 67 43 5 8 32 35 Turkey (European part ) all airports 8 7 8 . 9 7 9 8 8 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 23 21 25 24 20 25 23 22 Agri, Diyarbakir, Erzurum, Kars, Van 35 31 35 36 30 37 34 33 Akhisar, Ankara , Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 20 17 20 20 17 21 19 18 Izmir 19 17 19 19 16 20 19 18 Ukraine Kiev Lvov, Odessa, Simferopol 61 52 64 62 54 63 69 56 No L 393/20 Official Journal of the European Communities 31 . 12 . 92 LIST III (France) (continued) \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 II . AFRICA Algeria Algiers 50 37 37 49 29 23 27 43 Annaba, Constantine 51 54 49 66 44 37 36 60 El Golea 70 60 60 69 70 45 49 65 Angola all airports 95 92 87 100 89 82 82 95 Benin all airports 83 77 76 83 73 70 71 79 Botswana all airports 77 73 77 77 73 74 76 75 Burkina Faso all airports 62 59 58 62 55 57 52 56 Burundi all airports 65 60 64 65 59 61 64 62 ' Cameroon all airports 95 90 94 100 85 87 86 93 Republic of Cape Verde all airports 40 38 35 40 35 33 32 39 Republic all airports 93 90 83 100 85 88 79 93 Chad all airports 91 88 79 100 82 85 74 92 Comoros all airports 74 70 74 75 70 71 73 72 Congo all airports 94 89 86 97 85 90 81 92 Djibouti all airports " 60 55 59 60 54 56 59 57 Egypt all airports 26 22 25 26 21 23 25 24 Equatorial Guinea all airports 93 96 93 100 90 89 86 95 Ethiopia all airports 56 51 55 57 50 52 55 53 Gabon all airports 95 90^ 94 100 85 87 86 93 Gambia all airports 40 38 35 40 35 33 32 39 Ghana all airports 83 77 76 83 73 70 71 79 Guinea all airports 50 49 45 50 45 43 41 49 Guinea Bissau all airports 50 49 45 50 45 43 41 49 Ivory Coast all airports 100 93 91 100 88 84 85 95 Kenya all airports 66 62 66 67 61 63 65 64 Lesotho all airports 77 73 77 77 73 74 76 75 Liberia all airports 50 49 45 50 45 43 41 49 Libya Benghazi 59 32 38 41 30 33 34 35 Sebha 82 58 63 72 51 55 46 62 Tripoli 72 43 49 59 37 41 28 48 31 . 12 . 92 Official Journal of the European Communities No L 393/21 LIST III (France ) (continued) Airport of arrival Third countries Airport of departure Ajaccio. Bordeaux Lyon Marseilles Nantes Parisi Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 II. AFRICA (continued) Madagascar all airports 74 70 74 75 70 71 73 72 Malawi all airports 69 65 69 70 64 66 69 67 Mali all airports 62 59 58 62 55 57 52 56 Mauritania all airports 40 38 35 40 35 33 32 39 Mauritius all airports .74 70 74 75 70 71 73 72 Morocco Casablanca 27 23 20 20 27 17 16 25 Fez, Rabat 33 26 22 33 21 20 20 27 Ifni 50 46 40 50 40 36 35 37 Tangiers, Tetuan 0 0 0 0 0 0 0 0 Mozambique all airports 74 71 74 75 70 72 74 72 Namibia all airports 77 73 77 77 73 74 76 75 Niger all airports 62 59 58 62 55 57 52 56 Nigeria all airports 83 77 76 83 73 70 71 79 Rwanda all airports 65 60 64 65 59 61 64 62 Sao Tome and Principe all airports 93 96 93 100 90 89 86 95 Senegal all airports 40 38 35 40 35 33 32 39 Seychelles ¢ all airports 74 70 74 75 70 71 73 72 Sierra Leone all airports 50 49 45 50 45 43 41 49 Somalia all airports *  66 62 66 . 67 61 63 66 64 Republic of South Africa all airports 77 73 77 77 73 74 76 75 St Helena all airports 93 96 93 100 90 89 86 95 Sudan all airports 52 47 51 52 46 48 51 49 Swaziland all airports 77 73 77 77 73 74 76 75 Tanzania all airports 69 65 69 70 64 66 69 67 Togo * all airports 83 77 76 83 73 70 71 79 Tunisia Djerba 46 36 42 52 31 33 37 41 Tunis 28 21 24 , 33 16 18 21 24 Uganda all airports 65 60 64 65 59 61 64 62 Zaire all airports 94 89 86 97 85 90 81 92 Zambia all airports 74 70 74 74 69 71 73 72 Zimbabwe all airports 74 70 74 74 69 71 73 72 No L 393/22 Official Journal of the European Communities 31 . 12 . 92 LIST III (France) (continued) 1 Airport of arrival '* Third countries Airport of departure Ajaccio Bordeaux Lyon i Marseilles Nantes I Paris Strasbourg Toulouse 1 2 3 4 5  ¬ 7 8 9 10 III. AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 70 76 76 73 79 81 76 74 Gander, Moncton 51 57 57 54 60 62 57 55 Halifax, Montreal , Ottawa, Quebec, Toronto 60 65 65 62 69 70 65 63 Greenland all airports 57 65 64 61 69 72 65 61 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, New Orleans, Lexington, Louisville, Memphis, Milwaukee, Minneapolis, Nashville, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 61 65 66 64 7Q 71 66 64 Albuquerque, Austin, Billings, Dallas , Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 71 75 76 73 76 79 76 74 Anchorage, Fairbanks, Juneau 79 81 86 83 86 89 86 84 Honolulu 82 86 86 84 88 89 86 84 Miami 72 77 77 74 78 80 77 75 Puerto Rico 68 74 74 71 75 79 74 72 2 . Central America Bahamas all airports 65 71 71 68 71 76 71 69 Belize all airports 70 76 76 73 76 85 76 * 74 Bermuda all airports 65 71 71 68 71 76 71 69 Costa Rica all airports 70 76 , 76 73 76 85 76 74 Cuba all airports 70 76 76 73 76 85 76 74 Curasao all airports 79 84 83 82 81 82 77 85 Dominican Republic all airports 65 71 71 68 71 76 71 69 El Salvador all airports 70 76 76 73 76 85 76 74 Guatemala all airports 70 76 76 73 76 85 76 74 Haiti all airports 65 71 71 68 71 76 71 69 Honduras all airports 70 76 76 73 76 85 76 74 Jamaica all airports 70 76 76 73 76 85 76 74 Mexico all airports 73 78 77 75 80 80 77 77 Nicaragua all airports 70 , 76 76 73 76 85 76 74 Panama all airports 70 76 76 73 76 85 76 74 Virgin Islands see West Indies West Indies all airports 79 84 83 82 81 82 77 85 31 . 12 . 92 Official Journal of the European Communities No L 393/23 LIST III (France) (continued) I Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 III . AMERICA (continued) 3 . South America Argentina all airports 82 80 79 82 78 78 75 81 Aruba all airports 79 84 83 82 81 82 77 85 Bolivia all airports 82 80 79 82 78 78 75 81 Brazil all airports 79 84 83 82 81 82 77 85 Chile all airports 82 80 79 82 78 78 75 81 Colombia all airports 79 84 83 82 81 82 77 85 Ecuador all airports 79 84 83 82 81 82 77 85 Guyana all airports 79 84 83 82 81 82 77 85 Paraguay all airports 82 80 79 82 78 78 75 81 Peru all airports 79 84 83 82 81 82 77 85 Suriname all airports 79 84 83 82 81 82 77 85 Trinidad and Tobago all airports 79 84 83 82 81 82 77 85 Uruguay all airports 82 80 79 82 78 78 75 81 Venezuela all airports 79 84 83 82 81 82 77 85 IV. ASIA Afghanistan all airports 69 65 69 70 64 66 69 67 Azerbaijan all airports 77 70 79 78 72 79 83 72 Bahrain all airports 48 43 48 49 42 44 47 45 Bangladesh all airports 69 65 69 70 64 66 69 67 Bhutan see Nepal Brunei see Malaysia Burma all airports 78 74 78 78 74 75 77 76 China all airports 80 77 80 81 76 . 78 , 79 78 Cyprus all airports 19 16 19 20 16 17 18 17 Hong Kong all airports 81 78 81 81 77 78 80 79 India all airports 69 65 69 70 64 66 69 67 Indonesia all airports 81 78 81 81 77 78 80 79 Iran all airports 48 44 48 49 43 44 47 45 Iraq all airports 40 36 40 41 35 37 40 38 Israel all airports 26 23 26 27 22 23 25 24 Japan all airports 85 82 85 85 80 83 84 83 Jordan all airports 27 24 27 28 23 25 27 25 No L 393/24 Official Journal of the European Communities 31 . 12 . 92 LIST III (France ) (continued) \ Airport of arrival Third countries Airport of departure Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourg Toulouse 1 2 3 4 5 6 7 8 9 10 IV. ASIA (continued) Kampuchea all airports 78 74 78 78 74 75 77 76 Kazakhstan all airports 72 70 76 70 71 76 77 70 North Korea all airports 80 77 80 81 76 78 79 78 South Korea all airports 81 78 81 81 77 78 80 79 Kuwait all airports 49 44 49 50 43 45 48 46 Kyrgyzstan all airports 72 70 76 70 71 76 77 70 Laos all airports 25 21 24 25 21 22 24 23 Lebanon all airports 78 74 78 78 74 75 77 76 Macao all airports 81 78 81 81 77 78 80 79 Malaysia all airports 81 78 81 81 77 78 80 79 Maldives all airports 75 71 75 76 71 72 74 73 Mongolia all airports 82 79 86 84 81 86 87 80 Muscat and Oman all airports 60 55 59 60 54 56 59 57 Nepal all airports 69 65 69 70 64 66 69 67 Oman see Muscat and Oman Uzbekistan all airports 72 70 76 70 71 76 77 70 Pakistan all airports 69 65 69 70 64 ^ 66 69 67 Philippines all airports 81 78 81 81 77 78 80 79 Qatar all airports 48 43 48 49 42 44 47 45 Saudi Arabia all airports 48 43 48 49 42 44 47 45 Singapore all airports 81 78 81 81 77 78 80 79 Sri Lanka all airports 75 71 75 76 71 72 74 73 Syria all airports 27 24 27 28 23 25 27 25 Tajikistan all airports 72 70 76 70 71 76 77 70 Taiwan all airports 81 78 81 81 77 78 80 79 Thailand all airports 78 74 78 78 74 75 77 76 Turkey see Europe Turkmenistan all airports 72 70 76 70 71 . 76 77 70 United Arab Emirates all airports 60 55 59 60 54 56 59 57 Vietnam all airports 78 74 78 78 74 75 77 76 Yemen Arab Republic all airports 57 52 57 58 51 53 56 54 V. AUSTRALIA and OCEANIA all airports 86 83 85 86 82 84 85 84 31 . 12 . 92 Official Journal of the European Communities No L 393/25 LIST IV (Italy) \ Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome .Venice 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 64 90 69 71 73 62 85 99 Armenia all airports 94 100 88 88 89 84 94 96 Austria Innsbruck 324 63 237 Klagenfurt 21 19 38 37 25 21 31 59 Linz 9 7 15 18 9 8 12 15 Salzburg 0 0 0 0 0 0 0 0 Vienna 48 44 46 45 57 47 71 72 Belarus all airports 72 100 77 67 79 71 87 91 Bosnia- Herzogovina all airports 28 25 33 55 35 27 56 97 Bulgaria Sofia 8 78 8 9 810 8 ' all other airports 21 20 22 20 23 21 25 21 Croatia all airports 36 32 22 32 46 35 62 98 Cyprus see Asia Federal Republic Bratislava 50 46 49 49 59 49 73 75 Czech and Slovak Brno 55 51 56 40 64 54 76 80 Gottwaldov, Ostrava 27 39 34 43 47 41 55 45 Kosice, Presov 60 56 64 64 69 59 80 85 Prague 11 28 15 20 35 30 43 22 Estonia all airports 75 100 80 72 81 74 89 93 Faroe Islands all airports 17 14 18 20 16 15 17 19 Finland Helsinki, Lappeenranta, JyvÃ ¤skylÃ ¤, Pori, Tampere, 34 31 39 43 34 32 37 42 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 42 38 47 51 42 39 47 50 Maarianhamina, Turku 28 32 32 37 28 26 30 45 Georgia all airports 84 100 88 88 89 84 94 96 Gibraltar all airports 67 63 67 77 74 66 82 68 Hungary Budapest 54 100 59 54 63 52 78 81 all other airports 59 100 65 61 68 58 81 85 Iceland all airports 39 29 36 39 31 29 33 36 Latvia all airports 75 100 80 72 81 74 89 93 Lithuania all airports 72 100 77 62 67 79 87 91 Former Yugoslav Republic of Macedonia all airports 56 51 61 69 64 54 80 99 Malta all airports 33 16 15 12 19 56 21 13 No L 393/26 Official Journal of the European Communities 31, 12 . 92 LIST IV (Italy ) (continued) I Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome I IVenice I 1 2 3 4 5 6 7 8 9 10 I. EUROPE (continued) Moldova all airports 78 100 83 82 84 77 91 94 Montenegro all airports 58 53 51 63 67 56 80 99 Norway Alesund, Bode, Trondheim, Alta, Kirkenes 42 40 47 51 42 39 44 51 Bergen 35 30 41 46 33 30 36 42 Kristiansand 6 6896679 Oslo 21 19 24 27 20 18 22 27 Stavanger 30 43 52 57 47 44 50 57 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 69 94 74 63 77 68 86 90 Poznan 33 44 41 50 52 45 59 53 Szczecin (Stettin ) 0 0 0 0 0 0 0 0 Warsaw 65 93 70 56 73 64 83 88 Romania Bucarest * 19 18 20 18 20 18 23 18 all other airports 25 24 26 25 27 25 30 25 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 83 100 87 82 88 82 94 95 St Petersburg 78 100 84 77 84 77 91 94 Moscow, Orel 80 100 84 78 86 79 92 94 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 89 100 92 90 93 89 96 97 Omsk, Sverdlovsk 87 100 85 84 86 79 92 94 Serbia all airports 51 46 56 58 61 49 77 99 Slovenia all airports 36 32 22 32 46 35 62 98 Sweden Gothenberg, Halmstad, Ronneby 9 9 11 13 10 9 11 13 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 18 17 21 24 18 17 20 24 Kiruna, LuleÃ ¥, Sundsvall 42 45 47 52 42 39 45 57 Kristianstad 6 57 8 6 568 MalmÃ ¶ 2 1 2 2 2 1 2 2 Stockholm 24 28 28 32 24 22 26 41 Switzerland Basel 0 0 000 000 Bern 29 21 46 80 26 21 28 44 Geneva 1 12 5 1 1 13 Zurich 20 14 34 70 17 14 18 32 Turkey (European part) all airports 10 9 10 9 10 10 12 10 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part) Iskenderun, Kastamonu, Konya, Malatya, , Samsun, Trabzon 26 25 27 26 28 26 30 26 Agri , Diyarbakir, Erzurum, Kars, Van 39 37 40 38 41 38 44 39 Akhisar, Ankara , Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 22 22 23 22 24 22 26 24 Izmir 21 21 22 21 23 21 25 23 Ukraine Kiev Lvov, Odessa, Simferopol 78 100 83 82 84 77 91 94 31 . 12. 92 Official Journal of the European Communities No L 393/27 LIST IV ( Italy ) (continued) \ Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 2 3 4 5 6 7 8 9 10 [I. AFRICA Algeria Algiers 22 20 23 39 25 46 30 31 Annaba, Constantine 36 34 38 44 40 59 46 36 El Golea 43 41 65 60 48 .67 53 53 Angola all airports 92 84 87 84 92 95 92 85 Benin all airports , 71" 71 76 76 73 75 82 72 Botswana all airports 80 79 81 79 81 79 83 79 Burkina Faso all airports 56 55 52 55 55 61 55 52 Burundi all airports 68 67 70 68 71 68 73 68 Cameroon all airports 92 88 94 95 91 93 99 91 Republic of Cape Verde all airports 33 32 33 36 34 39 36 33 Central African Republic all airports 82 88 83 79 89 93 89 81 Chad all airports 86 84 79 74 86 91 85 76 Comoros all airports 77 76 78 77 79 77 81 77 Congo all airports 91 81 86 82 91 94 90 84 Djibouti all airports 64 62 65 63 66 63 69 63 Egypt all airports 29 28 30 28 31 28 34 28 Equatorial Guinea all airports 92 89 89 92 92 93 99 88 Ethiopia all airports 60 58 61 59 62 59 65 59 Gabon all airports 92 88 94 95 91 93 99 91 Gambia all airports 33 32 33 36 34 39 36 33 Ghana all airports 71 71 76 76 73 75 82 72 Guinea all airports 42 41 43 46 44 49 46 43 Guinea Bissau all airports 42 41 43 46 44 49 46 43 Ivory Coast all airports 71 71 76 76 73 75 82 72 Kenya all airports 70 69 71 69 72 69 74 69 Lesotho all airports 80 79 81 79 81 79 83 79 Liberia all airports 42 41 43 46 44 49 46 43 Libya Benghazi 66 100 50 44 64 87 61 46 Sebha 75 68 61 74 72 80 71 57 Tripoli 57 48 42 63 52 64 53 37 No L 393/28 Official Journal of the European Communities 31 . 12 . 92 LIST IV (Italy) (continued) Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 2 3 4 5 6 7 8 9 10 II. AFRICA (continued) Madagascar all airports ¢ 77 76 78 77 79 77 81 77 Malawi all airports 73 72 74 72 75 72 77 72 Mali all airports 56 55 52 55 55 61 55 52 Mauritania all airports 33 32 33 36 34 39 36 33 Mauritius all airports 77 76 78 77 79 77 81 77 Morocco Casablanca 21 22 21 24 22 29 24 24 Fez, Rabat 22 . 21 21 23 23 29 24 20 Ifni 37 36 39 42 40 49 43 38 Tangiers, Tetuan 0 00 0 0 0 0 0 Mozambique all airports 78 77 79 77 79 77 81 77 Namibia all airports 80 79 81 79 81 79 83 79 Niger all airports 56 55 52 55 55 61 55 52 Nigeria all airports 71 71 76 76 73 75 82 72 Rwanda all airports 68 67 70 68 71 68 73 68 Sao Tome and Principe all airports 92 89 89 92 92 93 99 88 Senegal all airports 33 32 33 36 34 39 36 33 Seychelles all airports 77 76 78 77 79 77 81 77 Sierra Leone all airports 42 41 43 46 44 49 46 43 Somalia all airports 70 69 71 69 72 70 75 70 Republic of South Africa all airports 80 79 81 79 81 79 83 79 St Helena all airports 92 89 89 92 92 93 99 88 Sudan all airports 56 54 57 55 58 55 61 55 Swaziland all airports 80 79 81 79 81 79 83 79 Tanzania all airports 73 72 74 72 75 72 77 72 "Togo all airports 71 71 76 76 73 75 82 72 Tunisia Djerba 69 63 76 58 59 88 98 68 Tunis 58 51 67 44 36 75 97 57 Uganda all airports 68 67 70 68 71 68 73 68 Zaire all airports 91 81 86 82 91 94 90 84 Zambia all airports 77 76 78 76 79 76 81 76 Zimbabwe all airports 77 76 78 76 79 76 81 76 31 . 12. 92 Official Journal of the European Communities No L 393/29 LIST IV (Italy) (continued) I , Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 2 3 ' 4 5 6 7 8 9 10 [II. AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 68 66 71 74 67 66 69 71 Gander, Moncton 49 46 52 54 48 46 49 52 Halifax, Montreal , Ottawa, Quebec, Toronto 57 54 61 62 56 55 58 61 Greenland all airports 55 46 54 57 49 47 51 54 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati, Columbus, Detroit,' Indianapolis, Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 59 55 61 64 58 56 59 61 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 69 66 71 73 67 66 69 71 Anchorage, Fairbanks, Juneau 77 71 80 83 72 70 73 77 Honolulu 81 80 83 84 81 80 81 83 Miami 71 67 72 75 69 68 70 73 Puerto Rico 67 63 69 72 65 63 67 69 2 . Central America Bahamas all airports 64 60 66 69 62 60 64 66 Belize all airports 70 66 71 73 68 67 70 72 Bermuda all airports 64 60 66 69 62 60 64 66 Costa Rica all airports 70 66 71 73 68 67 70 72 Cuba all airports 70 66 71 73 68 67 70 72 Curasao all airports 80 78 76 78 82 79 84 76 Dominican Republic all airports 64 60 66 69 62 60 64 66 El Salvador all airports 70 66 71 73 68 67 70 72 Guatemala all airports 70 66 71 73 68 67 70 72 Haiti all airports 6^ 60 66 69 62 60 64 66 Honduras all airports 70 66 71 73 68 67 70 72 Jamaica all airports 70 66 71 73 68 67 70 72 Mexico all airports 72 69 73 75 70 69 71 73 Nicaragua all airports 70 66 71 73 68 67 70 72 Panama all airports 70 66 71 1 73 68 67 70 72 Virgin Islands see West Indies West Indies all airports 80 78 76 78 82 79 84 76 No L 393/30 Official Journal of the European Communities 31 . 12 . 92 LIST IV (Italy) (continued) \ l Airport of arrival Third countries Airport of departure Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 \ 2 3 4 5 6 7 8 9 10 III . AMERICA (continued) 3 . South America Argentina all airports 76 75 77 77 78 81 79 77 Aruba all airports 80 78 76 78 82 79 84 76 Bolivia all airports 76 75 77 77 78 81 79 77 Brazil all airports 80 78 76 78 82 79 84 76 Chile all airports 76 75 77 77 78 81 79 77 Colombia all airports 80 78 76 78 82 79 84 76 Ecuador all airports 80 78 76 78 82 79 84 76 Guyana all airports 80 78 76 78 82 79 84 76 Paraguay all airports 76 75 77 77 78 81 79 77 Peru all airports 80 78 76 78 82 79 84 76 Suriname all airports 80 78 76 78 82 79 84 76 Trinidad and Tobago all airports 80 78 76 78 82 79 84 76 Uruguay all airports 76 75 77 77 78 N 81 79 77 Venezuela all airports 80 78 76 78 82 79 84 76 IV. ASIA Afghanistan all airports 73 72 74 72 75 72 77 72 Azerbaijan all airports 84 100 88 88 89 84 94 96 Bahrain all airports 52 51 54 51 55 52 58 52 Bangladesh all airports 73 72 74 72 75 72 77 72 Bhutan see Nepal Brunei see Malaysia Burma all airports 81 80 81 80 82 80 84 80 China all airports 83 ' 82 83 82 84 82 86 82 Cyprus all airports 22 21 23 21 23 21 26 21 Hong Kong all airports 83 82 84 83 85 83 86 83 India all airports 73 72 74 72 75 72 77 72 Indonesia all airports 83 82 84 83 85 83 86 83 Iran all airports 52 51 54 51 55 52 58 52 Iraq all airports 44 43 46 44 47 44 50 44 Israel all airports 29 28 31 29 32 29 34 29 Japan all airports 87 86 87 86 88 86 89 86 Jordan all airports 31 29 . 32 30 33 30 36 30 31 . 12 . 92 Official Journal of the European Communities No L 393/31 LIST IV (Italy) (continued) ^ - Airport of arrival Third countries Airport of departure Pisa Alghero Brindisi Ã  U C Ã ±&gt; Ui O O, Milan Naples Palermo Rome Venice 1 2 3 4 5 6 7 8 9 10 IV. ASIA (continued) Kampuchea all airports 81 80 81 80 82 80 84 80 Kazakhstan all airports 78 100 81 79 82 78 84 85 North Korea all airports 83 82 83 82 84 82 86 82 South Korea all airports 83 82 84 83 85 83 86 83 Kuwait all airports 53 52 55 52 56 53 59 53 Kyrgyzstan all airports 78 100 81 79 82 78 84 85 Laos all airports 28 27 29 27 30 27 32 27 Lebanon all airports 81 80 81 80 82 80 84 80 Macao all airports 83 82 84 83 85 83 86 83 Malaysia all airports 83 82 84 83 85 83 86 83 Maldives all airports 78 77 79 77 80 78 82 78 Mongolia all airports 89 100 92 90 93 89 96 97 Muscat and Oman all airports 63 62 65 63 66 63 68 63 Nepal all airports 73 72 74 72 75 72 77 72 Oman see Muscat and Oman Uzbekistan all airports 78 100 81 79 82 78 84 85 Pakistan all airports 73 72 74 72 75 72 77 72 Philippines all airports 83 82 84 83 85 83 86 83 Qatar all airports 52 51 54 51 55 52 58 52 Saudi Arabia all airports 52 51 54 51 55 52 58 58 Singapore all airports 83 82 84 83 85 83 86 83 Sri Lanka all airports 78 77 79 77 80 78 82 78 Syria all airports 31 29 32 30 33 30 36 30 Tajikistan all airports 78 " 100 81 79 82 78 84 85 Taiwan all airports 83 82 84 83 85 83 86 83 Thailand all airports 81 80 81 80 82 80 84 80 Turkey see Europe Turkmenistan all airports 78 100 81 79 82 78 84 85 United Arab Emirates all airports 63 62 65 63 66 63 68 63 Vietnam all airports 81 80 ' 81 80 82 80 84 80 Yemen Arab Republic all airports 61 59 62 60 63 60 66 60 V. AUSTRALIA and OCEANIA all airports 87 87 88 87 89 87 90 87 31 . 12 . 92No L 393/32 Official Journal of the European Communities LIST V (United Kingdom, Denmark, Ireland ) I Airport of arrival 1 United Kingdom \ Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 5 6 7 8 I. EUROPE Albania all airports 41 49 46 41 45 38 Armenia all airports 66 74 71 69 92 94 Austria Innsbruck 2 3 2 2 2 2 Klagenfurt 10 13 12 10 13 9 Linz 5 8 7 6 7 5 Salzburg 0 0 0 0 0 0 Vienna 14 21 17 14 16 13 Belarus all airports 40 49 46 43 82 38 Bosnia ­ Herzogovina all airports 18 24 21 18 29 18 Bulgaria Sofia 4 5 5 5 5 4 all other airports 13 15 14 13 15 13 Croatia all airports 16 28 20 17 19 17 Cyprus see Asia Federal Republic Bratislava 16 24 19 17 18 15 Czech and Slovak Brno 20 28 24 21 25 19 Gottwaldov, Ostrava 22 31 27 23 27 21 Kosice, Presov 32 43 38 33 38 31 Prague 9 . 14 12 10 12 9 Estonia all airports 46 56 52 49 85 44 Faroe Islands all airports 51 35 44 62 26 36 Finland Helsinki, Lappeenranta, Jyvaskyla, Pori , Tampere, 42 50 47 45 79 38 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 50 58 56 53 84 46 Maarianhamina, Turku 35 42 40 38 74 32 Georgia all airports 66 74 71 69 92 64 Gibraltar all airports 37 49 42 37 31 36 Hungary Budapest 23 32 27 23 55 22 all other airports 29 38 33 29 60 28 Iceland all airports 72 66 66 81 50 59 Latvia all airports 46 56 52 49 85 44 Lithuania all airports 40 69 46 43 82 38 Former Yugoslav Republic of Macedonia all airports 40 48 45 40 43 37 Malta all airports_ 7 9 8 7 6 6 31 . 12 . 92 Official Journal of the European Communities No L 393/33 LIST V (United Kingdom, Denmark, Ireland ) (continued) \ Airport of arrival I * United Kingdom I Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 5 6 7 - 8 I. EUROPE (continued) Moldavia all airports 55 64 6t 58 88 52 Montenegro all airports 33 46 38 33 36 34 Norway Alesund, Bode, Trondheim, Alta, Kirkenes 85 90 90 90 82 73 Bergen 77 81 83 83 45 51 Kristiansand 69 76 77 77 22 51 Oslo . 76 83 83 82 62 59 Stavanger 74 77 81 81 35 47 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 35 44 41 38 79 33 Poznan 15 20 18 16 65 13 Szczecin (Stettin ) 0 0 0 0 0 0 Warsaw 27 35 32 30 74 25 Romania Bucarest 11 13 12 11 13 11 all other airports 16 18 17 16 18 15 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 57 65 63 59 89 54 St Petersburg 48 54 53 52 83 44 Moscow, Orel 56 61 61 59 87 52 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 76 82 80 78 95 74 Omsk, Sverdlovsk 71 75 75 73 93 67 Serbia all airports 30 38 35 31 35 28 Slovenia all airports 11 15 13 11 25 10 Sweden Gothenberg, Halmstad, Ronneby 13 11 15 14 39 7 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 25 26 27 26 58 17 Kiruna, LuleÃ ¥, Sundsvall 50 57 56 54 84 46 Kristianstad 8 9 9 9 30 6 MalmÃ ¶ 2 3 3 3 10 2 Stockholm 30 37 35 33 69 27 Switzerland Basel 0 0 0 0 0 0 Bern 4 8 6 4 10 4 Geneva 1 11 1 4 0 Zurich 2 4 2 2 3 2 Turkey (European part ) all airports 7 8 7 7 8 7 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gasziantep, (Asian part ) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 21 23 21 20 22 20 Agri, Diyarbakir, Erzurum, Kars, Van 30 34 32 30 34 30 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 16 19 18 16 19 17 Izmir 16 18 17 15 18 16 Ukraine Kiev Lvov, Odessa, Simferopol 47 56 53 50 58 44 31 . 12 . 92No L 393/34 Official Journal of the European Communities LIST V (United Kingdom, Denmark, Ireland ) (continued) \ Airport of arrival ¢ . United Kingdom | Third countries Airport of departure \ UÃ I ¡2 i # Belfast London Manches Prestwicl · Denmark allairpoi Ireland- allairpoi 1 2 3 4 5 6 7 8 II . AFRICA Algeria Algiers 15 20 17 15 16 16 Annaba, Constantine 23 28 26 23 21 23 El Golea 33 41 36 33 33 34 Angola all airports 80 86 83 80 70 79 Benin all airports 61 67 64 61 54 61 Botswana all airports 68 72 70 68 72 68 Burkina Faso all airports ' 43 48 46 43 41 42 Burundi all airports 54 58 57 55 59 54 Cameroon all airports 74 82 78 74 70 74 Republic of Cape Verde all airports 28 31 30 31 25 27 Central African Republic all airports 66 72 69 ' 65 63 75 Chad all airports 71 79 75 70 56 70 Comoros all airports 65 69 67 65 69 64 Congo all airports 78 85 82 78 67 78 Djibouti all airports 49 53 51 49 53 48 Egypt all airports 18 21 19 18 21 18 Equatorial Guinea all airports 77 84 81 77 73 77 Ethiopia all airports 45 49 47 45 49 44 Gabon all airports 74 82 78 74 70 74 Gambia all airports ^ 28 31 30 31 25 27 Ghana all airports 61 67 64 61 54 61 Guinea all airports ' 39 43 41 43 33 39 Guinea Bissau all airports 39 43 41 43 33 39 Ivory Coast all airports 61 67 64 61 54 61 Kenya all airports 56 60 58 56 60 55 Lesotho * all airports 68 72 70 68 72 68 Liberia all airports 39 43 41 43 33 39 Libya Benghazi 1 24 29 26 24 25 24 Sebha 41 49 45 41 33 41 Tripoli 28 35 31 28 18 28 31 . 12 . 92 Official Journal of the European Communities No L 393/35 LIST V (United Kingdom, Denmark, Ireland) (continued) Airport of arrival \ United Kingdom Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 5 6 7 8 II . AFRICA (continued) Madagascar all airports 65 69 67 65 69 64 Malawi all airports 59 64 62 60 64 59 Mali all airports 43 48 46 43 41 42 Mauritania all airports 28 31 30 31 25 27 Mauritius all airports 65 69 67 65 69 64 Morocco Casablanca 12 15 14 15 20 12 Fez, Rabat 12 15 45 15 11 12 Ifni 28 33 30 32 24 27 Tangiers, Tetuan 0 0 0 0 0 0 Mozambique all airports * 65 69 67 66 69 65 Namibia all airports 68 72 70 68 72 68 Niger all airports 43 48 46 43 41 42 Nigeria all airports 61 67 64 51 54 61 Rwanda all airports 54 58 57 55 59 54 Sao Tome and Principe all airports 77 84 81 77 73 77 Senegal all airports 28 31 30 31 25 27 Seychelles all airports 65 69 67 65 69 64 Sierra Leone all airports 39 43 41 43 33 39 Somalia all airports 56 60 58 56 61 55 Republic of South Africa all airports 68 72 70 68 72 68 St Helena all airports .77 83 84 81 77 73 Sudan all airports 41 45 43 41 45 40 Swaziland all airports 68 72 70 68 72 68 Tanzania all airports 59 64 62 60 64 59 Togo all airports 61 67 64 61 54 61 Tunisia Djerba 22 28 25 22 28 22 Tunis 11 15 13 11 18 11 Uganda all airports 54 58 57 55 59 54 Zaire all airports 78 85 _ 82 78 67 78 Zambia all airports 64 68 67 65 69 64 Zimbabwe all airports 64 68 67 65 69 64 31 . 12 . 92No L 393/36 Official Journal of the European Communities LIST V (United Kingdom, Denmark, Ireland) (continued) \ Airport of arrival United Kingdom Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 5 6 7 8 III. AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 89 85 87 92 74 85 Gander, Moncton 75 68 71 77 56 76 Halifax, Montreal , Ottawa, Quebec, Toronto 81 76 79 84 64 76 Greenland all airports 85 80 81 90 67 75 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, Minneapolis , Nashville, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 80 75 76 82 65 81 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 86 82 84 87 74 87 Anchorage, Fairbanks, Juneau 83 89 86 83 89 82 Honolulu 94 91 93 96 84 94 Miami . 85 85 83 86 73 85 Puerto Rico 82 84 80 84 68 86 2. Central America Bahamas all airports 78 80 77 80 65 83 Belize all airports 81 83 80 83 71 84 Bermuda all airports 78 80 77 80 65 83 Costa Rica all airports 81 83 80 83 71 84 Cuba all airports 81 83 80 83 71 84 Curasao all airports 71 77 74 71 68 71 Dominican Republic all airports 78 80 77 80 65 83 El Salvador all airports 81 83 80 83 71 84 Guatemala all airports 81 83 80 83 71 84 Haiti all airports 78 80 77 80 65 83 Honduras all airports 81 83 80 83 71 84 Jamaica all airports 81 83 80 ,83 71 84 Mexico all airports 85 83 84 87 76 86 Nicaragua all airports 81 83 80 83 71 84 Panama all airports 81 83 80 83 71 84 Virgin Islands see West Indies West Indies all airports 71 77 74 71 68 71 31 . 12 . 92 Official Journal of the European Communities No L 393/37 LIST V (United Kingdom, Denmark, Ireland) (continued) I Airport of arrival I United Kingdom Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 5 6 7 8 III. AMERICA (continued) 3 . South America Argentina all airports 71 75 73 71 69 71 Aruba all airports 71 77 74 71 68 71 Bolivia all airports 71 75 73 71 69 71 Brazil all airports 71 77 74 71 68 71 Chile all airports 71 75 73 71 69 71 Colombia all airports 71 77 74 71 68 71 Ecuador all airports 71 77 74 71 68 71 Guyana all airports 71 77 74 71 68 71 Paraguay all airports 71 75 73 71 69 71 Peru all airports 71 77 74 71 68 71 Suriname all airports 71 77 74 71 68 71 Trinidad and Tobago all airports 71 77 74 71 68 71 Uruguay all airports 71 75 73 71 69 71 Venezuela all airports 71 77 74 71 68 71 IV. ASIA Afghanistan all airports 59 63 62 60 64 59 Azerbaijan all airports 66 74 71 69 92 64 Bahrain all airports 37 41 40 38 42 37 Bangladesh all airports 59 63 62 60 64 59 Bhutan see Nepal Brunei see Malaysia Burma all airports 69 73 71 70 73 69 China all airports 72 76 74 73 76 72 Cyprus all airports 13 15 14 . 13 15 13 Hong Kong all airports 73 76 75 73 76 72 India all airports 59 63 62 60 64 59 Indonesia all airports 73 76 75 . 73 76 72 Iran all airports 38 42 40 38 42 37 Iraq all airports 31 34 33 31 35 30 Israel all airports 19 - 21 20 ¢ 19 22 18 Japan all airports 78 81 80 78 81 78 Jordan all airports 20 23 21 20 23 19 ' 31 . 12 . 92No L 393/38 Official Journal of the European Communities LIST V (United Kingdom, Denmark, Ireland ) (continued) I Airport of arrival 1 United Kingdom Third countries Airport of departure Belfast London Manchester Prestwick Denmark  allairports Ireland  allairports 1 2 3 4 . 5 6 7 8 IV. ASIA (continued) Kampuchea all airports N 69 73 71 70 73 69 . Kazakhstan all airports 67 72 70 69 84 65 North Korea all airports 72 76 74 72 76 72 South Korea all airports 73 76 75 73 76 72 Kuwait all airports 38 42 40 39 43 38 Kyrgyzstan all airports 67 72 70 69 84 65 Laos all airports 69 73 71 70 73 69 Lebanon all airports 18 20 19 18 20 16 Macao all airports 73 76 75 73 76 72 Malaysia all airports 73 76 75 73 76 72 Maldives all airports 66 70 68 66 70 65 Mongolia all airports 76 82 80 78 95 74 Muscat and Oman all airports 49 53 51 49 53 48 Nepal all airports 59 63 62 60 64 59 Oman see Muscat and Oman Uzbekistan all airports 67 72 70 69 84 65 Pakistan all airports 59 63 62 60 64 59 Philippines all airports 73 . 76 75 73 76 72 Qatar all airports 37 41 40 38 42 37 Saudi Arabia all airports 37 41 40 38 42 37 Singapore all airports 73 76 75 73 76 72 Sri Lanka all airports 66 76 75 73 76 72 Syria all airports 20 23 21 20 23 19 Tajikistan all airports 20 23 21 20 23 19 Taiwan all airports 67 72 70 69 84 65 Thailand all , airports 73 76 75 73 76 69 Turkey see Europe Turkmenistan all airports 67 72 70 69 84 65 United Arab Emirates all airports 49 53 51 49 53 48 Vietnam all airports 69 73 71 70 73 72 Yemen Arab Republic all airports 46 50 48 46 51 45 V. AUSTRALIA and OCEANIA all airports 79 82 81 79 82 79 31 . 12 . 92 Official Journal of the European Communities No L 393/39 LIST VI (Greece ) I 1 Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 I. EUROPE Albania all airports 66 53 50 49 53 Armenia all airports 60 56 55 54 56 Austria Innsbruck 2 12 12 Klagenfurt 9 8 10 7 10 Linz 10 8 12 8 11 Salzburg 0 0 0 0 0 Vienna 15 13 18 12 17 Belarus all airports 34 30 29 29 30 Bosnia-  , Herzogovina all airports 15 12 12 11 12 Bulgaria Sofia 29 18 17 16 63 all other airports 49 38 36 35 68 Croatia all airports 62 49 46 45 49 Cyprus see Asia Federal Republic Bratislava 17 14 21 14 20 Czech and Slovak Brno 17 l4 2Q 14 19 Gottwaldov, Ostrava 19 16 22 15 22 Kosice, Presov 28 25 33 24 32 Prague 7 6 9 6 8 Estonia all airports 40 36 35 35 36 Faroe Islands all airports 12 11 12 10 11 Finland Helsinki , Lappeenranta, JyvÃ ¤skylÃ ¤, Pori , Tampere, 29 27 29 26 29 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 37 34 37 33 ' 36 Maarianhamina, Turku 24 21 24 21 23 Georgia all airports 60 56 55 54 56 Gibraltar all airports 0 0 0 0 0 Hungary Budapest 24 20 28 19 27 all other airports 29 25 34 24 33 Iceland all airports 26 24 24 23 24 Latvia all airports 40 36 35 35 36 Lithuania all airports 40 36 35 35 36 Former Yugoslav Republic of Macedonia all airports 35 28 26 26 28 Malta all airports 18 15 14 14 15 No L 393/40 Official Journal of the European Communities 31 . 12 . 92 LIST VI (Greece) (continued) I Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 I. EUROPE (continued) Montenegro all airports 9 8 7 .. 7 8 Norway Alesund, Bode, Trondheim 27 25 27 24 27 Alta, Kirkenes 48 45 48 44 47 Bergen 14 13 14 13 14 Kristiansand 5 5 5 5 5 Oslo 17 15 17 15 17 Stavanger 10 9 10 9 10 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 25 22 22 22 22 Poznan 11 10 10 9 10 Szczecin (Stettin ) 0 0 0 0 0 Warsaw 22 20 19 19 20 Romania Bucarest 54 38 36 35 39 all other airports 63 48 44 43 48 Russia Gorky, Kuibishev, Perm 53 49 48 48 49 Rostov, Volgograd '' 50 46 45 45 46 St Petersburg 35 32 31 31 32 Moscow, Orel 42 39 38 38 39 Voronezh, Irkutsk, Kirensk, Krasnoyrsk, Novosibirsk, Khabarovsk, Vladivostok 71 67 66 66 67 Omsk, Sverdlovsk 58 55 54 54 55 Serbia all airports 49 36 34 32 36 Slovenia all airports 68 55 53 51 55 Sweden Gothenberg, Halmstad, Ronneby 8 7 8 7 7 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 15 14 15 13 15 Kiruna, LuleÃ ¥, Sundsvall 37 34 36 33 36 Kristianstad 4 4 4 4 4 MalmÃ ¶ 11111 Stockholm 20 18 20 17 19 Switzerland Basel 0 0 0 0 0 Bern 14 12 12 11 12 Geneva 10 0 0 0 Zurich 4 4 4 4 4 Turkey (European part ) all airports 27 19 18 18 43 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part ) r Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 51 42 40 40 63 Agri , Diyarbakir, Erzurum, Kars, Van 69 58 56 56 62 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 59 39 38 37 67 Izmir 49 38 36 35 66 Ukraine Kiev Lvov, Odessa, Simferopol 40 36 35 35 36 31 . 12 . 92 Official Journal of the European Communities No L 393/41 LIST VI (Greece ) (continued) Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 II . AFRICA Algeria Algiers 25 22 22 21 22 Annaba, Constantine . 26 23 22 22 23 El Golea 40 36 36 35 36 Angola all airports 76 72 72 71 72 Benin all airports 72 68 68 71 68 Botswana all airports 95 91 , 90 90 91 Burkina Faso all airports 66 62 62 61 62 Burundi all airports ^ -91 85 84 83 85 Cameroon all airports 70 66 65 65 66 Republic of Cape Verde all airports 62 59 58 58 59 Central African Republic all airports 69 65 - 64 64 65 Chad all airports 61 57 57 56 57 Comoros all airports 94 90 89 88 90 ' Congo all airports 73 70 69 69 70 Djibouti all airports 89 82 80 80 82 Egypt all airports 66 51 49 48 52 Equatorial Guinea all airports 80 76 75 74 76 Ethiopia all airports 88 80 78 77 80 Gabon all airports 70 66 65 65 66 Gambia all airports 62 59 58 58 59 Ghana all airports 72 68 68 71 68 Guinea all airports 69 66 65 65 66 Guinea Bissau all airports ' 69 66 65 65 66 Ivory Coast all airports 72 68 68 71 68 Kenya all airports 92 86 85 84 86 Lesotho all airports 95 91 90 90 91 Liberia all airports 69 66 65 65 66 Libya Benghazi 33 29 29 28 29 Sebha 40 36 35 35 36 Tripoli 22 19 19 19 20 No L 393/42 Official Journal of the European Communities 31 . 12 . 92 LIST VI (Greece ) (continued) \ Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 II . AFRICA (continued) Madagascar all airports 94 90 89 88 90 ' Malawi all airports 93 88 86 86 88 Mali all airports 66 62 62 61 62 Mauritania all airports 62 59 58 58 59 Mauritius all airports , 94 90 89 88 90 Morocco Casablanca 37 34 34 33 34 Fez, Rabat 38 35 35 34 35 Ifni 46 42 42 41 43 Tarigiers, Tetuan 0 0 0 0 0 Mozambique all airports 94 90 94 89 90 Namibia all airports 95 91 90 90 91 Niger all airports 66 62 62 61 62 Nigeria all airports 72 68 68 71 68 Rwanda all airports 91 85 84 83 85 Sao Totne and Principe all airports 80 76 75 74 76 Senegal all airports 62 59 58 58 59 Seychelles all airports 94 90 89 88 90 Sierra Leone all airports 69 66 65 65 66 Somalia all airports 92 86 85 84 86 Republic of South Africa all airports 95 91 90 90 91 St Helena all airports 80 76 75 74 76 Sudan all airports 86 77 75 74 77 Swaziland all airports 95 91 90 90 91 Tanzania all airports 93 88 86 86 88 Togo all airports 72 68 68 71 68 Tunisia Djerba 23 20 20 20 20 Tunis 11 9 9 9 9 Uganda all airports 91 85 84 83 85 Zaire all airports 73 70 69 69 70 Zambia all airports 94 90 89 88 90 Zimbabwe all airports 94 90 89 88 90 31 . 12 . 92 Official Journal of the European Communities No L 393/43 LIST VI (Greece) (continued) Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6. 7 III . AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 58 56 55 55 56 Gander, Moncton '31 30 30 30 30 Halifax, Montreal, Ottawa, Quebec, Toronto 45 48 48 47 48 Greenland all airports 19 18 18 18 18 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis , Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee , Minneapolis, Nashville , New York, Philadelphia, Pittsburgh, St Louis, Washington DC 51 49 48 48 49 Albuquerque, Austin, Billings, Dallas , Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 63 61 61 60 61 Anchorage, Fairbanks, Juneau 71 68 68 68 69 Honolulu 74 72 72 72 72 Miami 61 59 59 59 59 Puerto Rico 58 56 56 56 57 2 . Central America Bahamas all airports 56 53 53 53 54 Belize all airports 61 59 58 58 59 Bermuda all airports 56 53 53 53 54 Costa Rica all airports 61 59 58 58 59 Cuba all airports 61 59 58 58 59 Curasao all airports 67 64 64 64 65 Dominican Republic all airports 56 53 53 53 54 El Salvador all airports 61 59 58 58 59 Guatemala all airports 61 59 58 58 59 Haiti all airports 56 53 53 53 54 Honduras all airports 61 59 58 58 59 Jamaica all airports 61 59 58 58 59 Mexico all airports 65 63 63 62 63 Nicaragua all airports 61 59 58 58 59 Panama all airports 61 59 58 58 , 59 Virgin Islands see West Indies West Indies all airports 67 64 64 64 65 No L 393/44 Official Journal of the European Communities 31 . 12 . 92 LIST VI (Greece ) (continued) Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 ' . 2 3 4 5 6 7 III . AMERICA (continued) 3 . South America Argentina all airports 68 66 66 66 66 Aruba all airports 67 64 64 64 65 Bolivia all airports 68 66 66 66 66 Brazil all airports 67 64 64 . 64 65 Chile all airports 68 66 66 66 66 Colombia all airports 67 64 64 64 65 Ecuador all airports 67 64 64 64 65 Guyana all airports 67 64 64 64 65 Paraguay all airports 68 66 66 66 66 Peru all airports 67 64 64 64 65 Suriname all airports 67 64 64 64 65 Trinidad and Tobago all airports 67 64 64 64 65 Uruguay all airports 68 66 66 66 66 Venezuela all airports 67 64 64 64 65 IV. ASIA Afghanistan all airports 93 88 87 87 88 Azerbaijan all airports 60 56 55 54 56 Bahrain all airports 84 74 72 71 74 Bangladesh all airports 93 88 87 86 88 Bhutan see Nepal Brunei see Malaysia Burma all airports 95 92 91 90 92 China all airports 96 92 92 91 93 Cyprus all airports 54 41 39 37 41 Hong Kong all airports 96 93 92 92 93 India ail airports 96 93 92 92 93 Indonesia all airports 93 88 87 86 88 Iran all airports 82 73 71 70 73 Iraq all airports 77 67 65 63 67 Israel all airports 64 51 49 47 51 Japan all airports 97 94 94 94 95 Jordan all airports 59 52 50 49 53 31 . 12 . 92 Official Journal of the European Communities No L 393/45 LIST VI (Greece) (continued) Airport of arrival Third countries Airport of departure Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 IV. ASIA (continued) , Kampuchea all airports 95 92 91 90 92 Kazakhstan all airports 60 56 55 54 56 North Korea all airports 96 92 92 91 93 South Korea all airports 96 93 92 92 93 Kuwait all airports 84 75 73 72 75 Kyrgyzstan all airports 60 56 55 54 79 Laos all airports 95 92 91 90 92 Lebanon all airports 62 49 47 46 49 Macao all airports 96 93 92 92 93 Malaysia all airports 96 93 92 92 92 Maldives all airports 94 90 89 89 90 Mongolia all airports 71 67 66 66 67 Muscat and Oman all airports 88 81 80 79 81 Nepal all airports 93 88 87 86 88 Oman see Muscat and Oman Uzbekistan all airports 60 56 . 55 54 56 Pakistan all airports 93 88 87 86 88 Philippines all airports 96 93 92 92 93 Qatar all airports 84 74 72 71 74 Saudi Arabia all airports 84 74 72 71 74 Singapore all airports 96 93 92 92 93 Sri Lanka all airports 94 90 89 89 90 Syria all airports 59 52 50 49 53 Tajikistan all airports 60 56 55 54 56 Taiwan all airports 96 93 92 92 93 Thailand . all airports 95 92 91 90 92 Turkey see Europe Turkmenistan all airports 60 56 55 54 56 United Arab Emirates all airports 88 81 80 79 81 Vietnam all airports 95 92 91 90 92 Yemen Arab Republic all airports 80 80 79 78 80 V. AUSTRALIA and OCEANIA all airports 97 95 94 94 95 No L 393/46 Official Journal of the European Communities 31 . 12 . 92 LIST VII (Spain ) Airport of arrival Third countries Airport of departure Barcelona Bilbao LasPalmas Madrid Palma I Valencia Seville Santiagode Compostela 1 2 3 4 5 6 7 8 9 10 I. EUROPE Albania all airports 40 40 19 36 22 36 31 31 Armenia all airports 71 70 43 63 70 68 62 62 Austria Innsbruck 00000000 Klagenfurt 00000000 Linz 4 4 2 4 5 4 3 3 Salzburg 00000000 Vienna 17 15 6 13 16 14 11 12 Bosnia- Herzogovina all airports 28 26 11 20 12 14 17 17 Bulgaria Sofia 67354556 all other airports 16 17 13 15 14 15 15 16 Belarus all airports 45 43 23 38 44 41 . 35 37 Croatia all airports 13 13 6 9 10 10 8 8 Cyprus see Asia Federal Republic Bratislava 22 18 9 16 20 18 14 15 Czech and Slovak Brno 14 13 6 n 13 12 9 16 Gottwaldov, Ostrava 23 20 10 18 21 19 15 16 Kosice, Presov 39 34 16 31 37 33 26 28 Prague 11 10 4 8 10 9 7 8 Estonia all airports 33 29 16 28 26 23 26 Faroe Islands all airports 17 19 8 15 16 16 15 19 Finland Helsinki, Lappeenranta, JyvÃ ¤skylÃ ¤, Pori , Tampere, 33 32 18 29 31 30 25 29 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 42 41 24 37 40 38 35 37 Maarianhamina, Turku 29 29 16 26 28 27 23 26 Georgia all airports 71 70 43 63 70 68 62 62 Gibraltar all airports 00000000 Hungary Budapest 28 24 11 21 26 23 18 19 all other airports 35 31 18 28 33 30 25 26 Iceland all airports 43 49 18 37 40 40 40 51 Latvia all airports 33 29 16 28 26 26 23 26 Lithuania all airports 33 32 17 29 33 30 25 28 Former Yugoslav Republic of Macedonia all airports 52 39 19 39 52 44 34 34 Malta all airports 96369755 31 . 12 . 92 Official Journal of the European Communities No L 393/47 LIST VII (Spain) (continued) Airport of arrival Third countries Airport of departure Barcelona Bilbao LasPalmas Madrid Palma Valencia Seville Santiagode Compostela 1 2 3 4 5 6 7 8 9 10 I. EUROPE (continued) Moldavia all airports ¢ 54 47 21 44 53 48 40 40 Montenegro all airports 44 34 16 32 56 36 28 28 Norway Alesund, Bod0, Trondheim, Alta, Kirkenes 35 37 20 33 33 32 30 35 Bergen 37 39 20 33 33 33 29 37 Kristiansand 55344445 Oslo 15 17 9 14 14 14 12 15 Stavanger 27 30 14 25 25 25 22 27 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow, Wroclaw 43 38 17 32 38 38 27 32 Poznan 24 21 10 18 21 15 15 18 Szczecin (Stettin ) 0 0 0 0 0 0 0 0 Warsaw 31 30 14 27 30 28 22 25 Romania Bucarest 13 11 6 11 13 11 9 9 all other airports 19 17 12 17 19 17 15 15 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 60 54 38 52 59 56 48 50 St Petersburg 43 42 24 38 41 39 34 38 Moscow, Orel 53 62 30 46 50 47 41 45 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 82 77 63 75 82 78 72 72 Omsk, Sverdlovsk 71 67 51 64 69 67 60 60 Serbia all airports 37 30 15 28 35 31 24 24 Slovenia all airports 17 12 5 11 14 12 10 10 Sweden Gothenberg, Halmstad, Ronneby 44234333 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 11 12 6 10 11 10 9 11 Kiruna, LuleÃ ¥, Sundsvall 37 37 22 34 35 34 31 35 Kristianstad 5 5 3 5 5 5 4 5 MalmÃ ¶ 00000000 Stockholm 22 22 11 19 17 20 17 19 Switzerland Basel 0 0 0 0 0 0 0 0 Bern 10 9 9 7 8 8 5 6 Geneva ^ 00000000 Zurich 24 20 6 17 20 17 13 14 Turkey (European part) all airports 10 9 10 9 10 10 12 10 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 22 28 8 21 23 22 21 21 Agri, Diyarbakir, Erzurum, Kars, Van 34 31 23 30 35 32 28 26 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 18 15 10 5 18 16 14 13 Izmir 12 10 7 10 13 11 9 9 Ukrania Kiev Lvov, Odessa, Simferopol 50 46 26 43 49 AS 38 40 No L 393/48 Official Journal of the European Communities 31 . 12 . 92 LIST VII (Spain) (continued) \ Airport of arrival Third countries Airport of departure Barcelona Bilbao LasPalmas Madrid Palma Valencia Seville Santiagode Compostela 1 2 3 4 5 6 7 8 9 10 II . AFRICA  Algeria Algiers 57 33 23 50 100 84 41 30 Annaba, Constantine 67 38 30 44 100 67 68 42 El Golea 66 52 90 67 100 82 79 47 Angola all airports 92 86 100 93 97 96 98 85 Benin all airports 75 70 100 77 81 82 85 70 Botswana all airports 94 89 100 94 97 97 96 88 Burkina Faso all airports 68 64 100 73 74 76 81 88 Burundi all airports 73 62 100 69 75 72 70 62 Cameroon all airports 91 84 100 90 97 96 94 81 Republic of Cape Verde all airports 39 39 100 45 42 44 52 43 I Central African Republic all airports 76 69 100 73 81 79 78 67 Chad all airports _ 76 68 100 74 68 67 64 55 Comoros all airports 80 75 100 78 83 73 80 73 Congo all airports 93 87 100 94 99 97 97 85 Egypt all airports 25 22 100 22 27 25 21 21 Equatorial Guinea all airports 88 86 100 92 92 93 98 87 Ethiopia all airports 62 56 100 58 60 64 59 54 Gabon all airports 91 84 100 90 97 96 94 81 Gambia all airports 39 39 100 45 42 44 52 43 Ghana all airports 75 70 100 77 81 82 85 70 Guinea all airports 49 49 100 55 54 54 61 51 Guinea Bissau all airports 49 49 100 55 54 54 61 51 Ivory Coast all airports 75 70 100 77 81 82 85 70 Kenya all airports 71 66 100 68 74 72 69 62 Lesotho all airports 94 89 100 94 97 97 96 88 Liberia all airports 49 49 100 55 54 54 61 51 Libya Benghazi 36 29 93 30 40 35 28 24 Tripoli 35 25 94 27 41 35 J 25 21 31 . 12. 92 Official Journal of the European Communities No L 393/49 LIST VII (Spain) (continued) Airport of arrival Third countries Airport of departure B ar ce lo na B ilb ao L as Pa lm as M ad ri d P al m a V al en ci a Se vi lle Sa nt ia go de Co m po ste la 1 2 3456789 10 II . AFRICA (continued) Madagascar all airports 80 75 100 78 83 73 80 73 Malawi all airports 80 69 100 72 77 75 73 67 Mali all airports 68 64 100 73 74 76 81 88 Mauritania all airports 39 39 100 45 42 44 52 43 Mauritius all airports 80 75 100 78 83 73 80 73 Morocco Casablanca 27 28 77 37 30 38 88 35 Fez, Rabat 23 23 83 36 25 33 67 23 Ifni 48 48 58 66 15 62 27 17 Tangiers, Tetuan 0 0 0 0 0 0 0 0 Mozambique all airports 80 75 100 78 83 73 80 73 Namibia all airports 94 89 100 94 97 97 96 88 Niger all airports 68 64 100 73 74- 76 81 88 Nigeria all airports 75 70 100 77 81 82 85 70 Rwanda all airports 73 62 100 69 75 72 70 62 Sao Tome and Principe all airports 88 86 100 92 92 93 98 87 Senegal all airports 39 39 100 45 42 44 52 43 Seychelles all airports - 80 75 100 78 83 73 80 73 Sierra Leone all airports 49 49 100 55 54 54 61 51 Somalia all airports 71 66 100 68 74 72 69 62 Republic of South Africa all airports 94 89 100 94 97 97 96 . 88 St Helena all airports 88 86 100 92 92 93 98 87 Sudan all airports 59 53 100 55 58 56 52 56 Swaziland all airports 94 89 100 94 97 97 96 88 Tanzania all airports 80 69 100 72 77 75 73 67 Togo all airports 75 70 100 77 81 82 85 70 Tunisia Djerba 83 58 100 63 100 82 94 54 Tunis 75 49 100 50 100 73 75 34 Uganda all airports 73 62 100 69 75 72 70 62 Zaire all airports 93 87 100 94 99 97 97 85 Zambia all airports 80 75 100 78 83 73 80 73 Zimbabwe all airports 80 75 100 78 83 73 80 73 No L 393/50 Official Journal of the European Communities 31 . 12 . 92 LIST VII (Spain ) (continued) Airport of arrival Third countries Airport of departure B ar ce lo na B ilb ao L as P al m as M ad ri d Pa lm a V al en ci a Se vi lle Sa nt ia go de Co m po ste la 1 2 3 4 5 6 7 8 9 10 III . AMERICA 1 . North America Canada Edmonton, Vancouver, Winnipeg 72 70 100 76 69 73 72 70 Gander, Moncton 58 60 100 68 59 63 62 60 Halifax, Montreal , Ottawa, Quebec, Toronto 58 59 100 58 58 62 62 59 Greenland all airports 67 76 100 73 67 68 67 82 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis, Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 71 70 100 72 70 71 73 71 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 75 77 100 80 75 77 75 75 Anchorage, Fairbanks, Juneau 71 72 100 77 71 74 73 71 Honolulu 77 82 100 85 81 83 82 82 Miami 69 70 100 73 67 70 68 68 Puerto Rico 56 57 100 57 53 56 58 58 2 . Central America Bahamas all airports 56 57 100 57 53 56 58 58 Belize all airports 53 53 100 57 52 56 58 58 Bermuda all airports 56 57 100 57 53 56 58 58 Costa Rica all airports 53 53 100 57 52 56 58 58 Cuba all airports 53 53 100 57 52 56 58 58 CuraÃ §ao all airports 56 57 100 57 53 56 58 58 Dominican Republic all airports 56 57 100 57 53 56 58 58 El Salvador all airports 53 53 100 57 52 56 58 58 Guatemala all airports 53 53 100 57 52 56 58 58 Haiti all airports 56 57 100 57 53 56 58 58 Honduras all airports 53 53 100 57 52 56 58 58 Jamaica all airports 53 53 100 57 52 56 58 58 Mexico all airports 58 43 100 45 44 45 45 45 Nicaragua all airports 53 53 100 57 52 56 58 58 Panama all airports 53 53 100 57 52 56 58 58 Virgin Islands see West Indies West Indies all airports 53 53 100 57 52 56 58 58 31 . 12 . 92 Official Journal of the European Communities No L 393/51 LIST VII (Spain ) (continued) Airport of arrival Third countries Airport of departure B ar ce lo na B ilb ao L as Pa lm as M ad ri d Pa lm a V al en ci a Se vi lle Sa nt ia go de Co m po ste la 1 2 3 4 5 6 7 8 9 10 III . AMERICA (continued) 3 . South America Argentina all airports 79 80 100 83 79 82 86 82 Aruba all airports 32 32 100 33 31 33 30 30 Bolivia all airports 79 80 100 83 79 82 86 82 Brazil all airports 74 74 100 78 76 77 82 76 Chile all airports 79 80 100 83 79 82 86 82 Colombia all airports 74 74 100 78 76 77 82 76 Ecuador all airports 74 74 100 78 76 77 82 76 Guyana all airports 74 74 100 78 76 77 82 76 Paraguay all airports 79 80 100 83 79 82 86 82 Peru all airports ¢ 74 74 100 78 76 77 82 76 Suriname all airports 74 74 100 78 76 77 82 76 Trinidad and Tobago all airports 74 74 100 78 76 77 82 76 Uruguay all airports 79 80 100 83 79 82 86 82 Venezuela all airports 74 74 100 78 76 77 82 76 IV. ASIA Afghanistan all airports 69 65 56 64 70 69 63 60 Azerbaijan all airports 43 38 28 36 . 43 39 34 33 Bahrain all airports 54 48 38 47 54 50 45 43 Bangladesh all airports 69 65 56 64 70 69 63 60 Bhutan see Nepal Brunei see Malaysia Burma all airports 77 35 68 73 71 76 72 78 China all airports 79 75 67 75 80 77 74 73 Cyprus all airports 17 15 11 14 18 16 14 13 Hong Kong all airports 93 78 70 77 82 79 75 75 India all airports 69 65 56 64 70 69 63 60 Indonesia all airports 93 78 70 77 82 79 75 75 Iran all airports 54 48 38 47 54 50 45 43 Iraq all airports 44 39 31 39 45 41 37 35 Israel all airports 27 24 18 24 29 _ 26 23 21 Japan all airports 82 79 73 79 83 93 78 77 Jordan all airports 28 25 19 25 30 27 24 22 No L 393/52 Official Journal of the European Communities 31 . 12 . 92 LIST VII (Spain ) (continued) Airport of arrival Third countries Airport of departure B ar ce lo na B ilb ao L as P al m as M ad ri d Pa lm a V al en ci a Se vi lle Sa nt ia go de Co m po ste la 1 2 345 67 8 9 10 IV. ASIA (continued) Kampuchea all airports 77 73 68 73 71 76 72 70 Kazakhstan all airports 66 61 50 60 66 63 58 57 North Korea all airports 79 75 67 75 80 77 74 73 South Korea all airports 93 78 70 77 82 79 75 75 Kuwait all airports 55 49 39 48 55 51 46 44 Kyrgyzstan all airports 66 61 50 60 66 63 58 57 Laos all airports 77 73 68 73 71 76 72 70 Lebanon all airports 26 23 17 23 28 25 22 20 Macao all airports 93 78 70 77 82 79 75 75 Malaysia all airports 93 78 70 77 82 79 75 75 Maldives all airports 74 70 100 70 75 73 70 66 Mongolia all airports 78 75 65 73 78 76 72 71 Muscat and Oman all airports 57 52 45 51 58 55 50 47 Nepal all airports 69 65 56 64 70 69 63 60 Oman see Muscat and Oman Uzbekistan all airports 66 61 50 60 66 63 58 57 Pakistan all airports 69 65 56 64 70 69 63 60 Philippines all airports 93 78 70 77 82 79 75 75 Qatar all airports 54 48 38 47 54 50 45 43 Saudi Arabia all airports 54 48 38 47 54 50 45 43 Singapore all airports 93 78 70 77 82 79 75 75 Sri Lanka all airports 74 70 100 70 75 73 70 66 Syria all airports 28 25 19 25 30 27 24 22 Tajikistan all airports 66 61 50 60 66 63 58 57 Taiwan all airports 93 78 70 77 82 79 75 75 Thailand all airports 77 73 68 73 71 76 72 70 Turkey see Europe Turkmenistan all airports 57 52 45 51 58 55 50 47 United Arab Emirates all airports 57 52 45 51 58 55 50 47 Vietnam all airports 77 73 68 73 71 76 72 70 Yemen Arab Republic all airports 56 51 100 53 59 56 53 49 V. AUSTRALIA and OCEANIA all airports 85 82 82 83 86 85 83 80 31 . 12 . 92 Official Journal of the European Communities No L 393/53 LIST VIII (Portugal ) Airport of arrival Third countries Airport of departure Fu nc ha l L is bo n P o n ta D el ga da O po rto 1 2 3 4 5 6 I. EUROPE Albania all airports 5 7 5 8 Armenia all airports 28 33 25 33 Austria Innsbruck 0 0 0 0 Klagenfurt 0 0 0 0 Linz 2 3 2 3 Salzburg 0 0 0 0 Vienna 7 10 6 11 Belarus all airports 21 27 19 29 Bosnia- Herzogovina all airports 11 15 9 17 Bulgaria Sofia 14 18 12 19 all other airports 24 28 22 29 Croatia all airports 5 7 4 8 Cyprus see Asia Federal Republic Bratislava 9 13 8 14 Czech and Slovak Brno 6 9 6 10 Gottwaldov, Ostrava 10 15 9 17 Kosice, Presov 19 27 17 17 Prague 5 7 4 8 Estonia all airports 15 19 14 21 Faroe Islands all airports 11 14 11 15 Finland Helsinki, Lappeenranta, JyvÃ ¤skylÃ ¤, Pori , Tampere, 20 25 19 27 Ivalo, Kemi, Rovaniemi, Joensuu, Kajaani, Oulu, Kuopio 27 33 26 35 Maarianhamina, Turku 18 23 18 25 Georgia all airports 28 33 25 33 Gibraltar all airports 0 0 0 0 Hungary Budapest 12 17 11 18 all other airports 19 24 18 25 Iceland all airports 31 36 34 40 Latvia all airports 15 19 14 21 Lithuania all airports 15 19 14 21 Former Yugoslav Republic of Macedonia all airports 9 12 8 13 Malta all airports 3 4 2 4 No L 393/54 Official Journal of the European Communities 31 . 12 . 92 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure Fu nc ha l L is bo n P on ta D el ga da O po rto 1 2 3 4 '5 6 I. EUROPE (continued) Moldavia all airports 29 38 26 39 Montenegro all airports _ 9 13 8 14 Norway Alesund, Bod0, Trondheim, Alta, Kirkenes 24 30 24 32 Bergen 12 15 12 . 17 Kristiansand 3 4 3 5 Oslo 7 9 7 10 Stavanger 7 10 7 11 Poland Bydgoszcz, Cracow, Gdansk, Rzeszow,  y Wroclaw 4 5 3 6 Poznan 4 6 4 7 Szczecin (Stettin ) 0 0 0 0 Warsaw 11 15 10 16 Romania Bucarest 28 28 19 30 all other airports 34 34 25 36 Russia Gorky, Kuibishev, Perm, Rostov, Volgograd 39 50 37 49 St Petersburg 21 26 20 28 Moscow, Orel 34 43 32 44 Irkutsk, Kirensk, Krasnoyarsk, Novosibirsk, Khabarovsk, Vladivostok 63 71 59 72 Omsk, Sverdlovsk 51 57 48 60 Serbia all airports 16 23 14 24 Slovenia all airports 5 7 4 8 Sweden Gothenberg, Halmstad, Ronneby 2 3 2 3 Kalmar, Karlstad, LinkÃ ¶ping, Norrkoping, Visby 7 9 7 10 Kiruna, LuleÃ ¥, Sundsvall 25 31 24 33 Kristianstad 29 40 27 43 MalmÃ ¶ 0 0 0 0 Stockholm 13 17 13 18 Switzerland Basel 0 0 0 0 Bern 3 5 3 5 Geneva 0 0 0 0 Zurich » 8 12 7 14 Turkey (European part ) all airports 5 6 4 6 Turkey Adana, Afyon, Antalya, ElÃ ¢zig, Gaziantep, (Asian part) Iskenderun, Kastamonu, Konya, Malatya, Samsun, Trabzon 5 7 8 7 Agri , Diyarbakir, Erzurum, Kars, Van 22 27 20 27 Akhisar, Ankara, Balikezir, Bandirma, Bursa, KÃ ¼tahya, Zonguldak 10 13 9 13 Izmir 7 8 6 9 Ukraine Kiev Lvov, Odessa, Simferopol 29 37 27 39 31 . 12 . 92 Official Journal of the European Communities No L 393/55 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure F un ch al L is bo n P on ta Delga d : O po rto 1 2 3 4 5 6 II . AFRICA Algeria Algiers 15 28 12 27 Annaba, Constantine 21 32 16 32 El Golea 42 59 29 53 Angola all airports 91 88 77 84 Benin all airports 83 89 57 83 Botswana all airports 92 84 82 82 Burkina Faso all airports 66 71 50 66 Burundi all airports 92 66 79 64 Cameroon all airports 86 88 70 85 Republic of Cape Verde all airports 75 53 55 48 Central African Republic all airports 92 66 79 64 Comoros all airports 81 78 81 76 Congo all airports 90 87 74 83 Djibouti all airports 87 61 74 60 Egypt all airports 18 21 18 20 ; Equatorial Guinea all airports 89 81 77 78 Ethiopia all airports 95 55 82 53 Gabon all airports 86 88 70 .85 Gambia all airports 75 53 55 48 Ghana all airports 83 89 57 83 Guinea all airports 78 61 59 55 Guinea Bissau all airports 78 61 59 55 Ivory Coast all airports 83 89 57 83 Kenya all airports '62 66 55 64 Lesotho all airports 92 84 82 82 Liberia all airports 83 89 57 83 Libya Benghazi 20 26 17 25 Tripoli 16 23 13 24 No L 393/56 Official Journal of the European Communities 31 . 12 . 92 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure Fu nc ha l L is bo n P on ta D el ga da O po rto 1 2 3 4 5 6 II . AFRICA (continued) Madagascar all airports 81 78 81 76 Malawi all airports 94 68 82 68 Mali all airports 66 71 50 66 Mauritania all airports 75 53 55 48 Mauritius all airports 81 78 81 76 Morocco Casablanca 100 50 52 34 Fez, Rabat 100 36 61 26 Ifni 60 79 40 65 Tangiers, Tetuan 0 0 0 0 Mozambique all airports 81 78 81 76 Namibia all airports 92 84 82 82 Niger all airports 66 71 50 66 Nigeria all airports 83 89 57 83 Rwanda all airports 92 66 79 64 Sao Tome and Principe all airports 89 81 77 78 Senegal all airports 75 53 55 48 Seychelles all airports 81 78 81 76 Sierra Leone all airports 78 61 59 55 Somalia all airports 62 66 55 64 Republic of South Africa all airports 92 84 82 82 St Helena all airports 89 81 77 78 Sudan all airports 46 51 39 50 Swaziland all airports 92 84 82 82 Tanzania all airports 94 68 82 68 Togo all airports 83 89 57 83 Tunisia Djerba 58 49 43 48 Tunis 55 39 42 39 Uganda all airports 92 66 79 64 Zaire all airports 90 87 74 83 Zambia all airports 93 78 81 76 Zimbabwe all airports 81 78 81 76 31 . 12 . 92 Official Journal of the European Communities No L 393/57 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure F un ch al L is bo n P on ta D el ga da O po rto 1 2 3 4 5 6 [II . AMERICA 1 . North America ~ Canada Edmonton, Vancouver, Winnipeg 90 51 100 50 Gander, Moncton 77 67 100 65 Halifax, Montreal , Ottawa, Quebec, Toronto 84 74 100 65 Greenland all airports 73 72 100 79 United States Akron, Albany, Atlanta, Baltimore, Boston, of America Buffalo, Charleston, Chicago, Cincinnati , Columbus, Detroit, Indianapolis , Jacksonville, Kansas City, New Orleans, Lexington, Louisville , Memphis, Milwaukee, Minneapolis , Nashville, New York, Philadelphia, Pittsburgh, St Louis, Washington DC 84 74 100 73 Albuquerque, Austin, Billings, Dallas, Denver, Houston, Las Vegas, Los Angeles, Oklahoma, Phoenix, Portland, Salt Lake City, San Francisco, Seattle 88 82 100 81 Anchorage, Fairbanks, Juneau 92 62 100 61 Honolulu 96 90 100 . 88 Miami 92 79 100 77 Puerto Rico 100 70 100 76 2 . Central America Bahamas all airports 100 70 100 76 Belize all airports 100 84 100 82 Bermuda all airports 100 70 100 76 Costa Rica all airports , 100 84 100 76 Cuba all airports 100 84 100 82 CuraÃ §ao all airports 100 84 100 82 Dominican Republic all airports 100 70 100 76 El Salvador all airports 100 84 100 82 Guatemala all airports 100 84 100 82 Haiti all airports 100 70 100 76 Honduras all airports 100 84 100 82 Jamaica all airports 100 84 100 82 Mexico all airports 100 85 100 82 Nicaragua . all airports 100 84 100 82 Panama all airports 100 84 100 82 Virgin Islands see West Indies West Indies all airports 100 84 100 82 No L 393/58 Official Journal of the European Communities 31 . 12 . 92 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure Fu nc ha l L is bo n P on ta De lg ad a O po rto 1 2 3 4 5 6 III. AMERICA (continued) 3 . South America Argentina all airports 97 86 94 83 Aruba all airports 100 84 100 82 Bolivia all airports 97 86 94 83 Brazil all airports 95 82 89 80 Chile all airports 97 86 94 83 Colombia all airports 95 82 89 80 Ecuador all airports 95 82 89 80 Guyana all airports 95 82 89 80 Paraguay all airports 97 86 94 83 Peru all airports 95 82 89 . 80 Suriname all airports 95 82 89 80 Trinidad and Tobago all airports 95 82 89 80 Uruguay all airports 97 86 94 83 Venezuela all airports 95 82 89 80 IV. ASIA Afghanistan all airports 55 60 51 61 Azerbaijan all airports 32 37 29 38 Bahrain all airports 37 43 34 43 Bangladesh all airports 55 60 51 61 Bhutan see Nepal Brunei see Malaysia Burma all airports 66 61 62 70 China all airports 68 72 64 73 Cyprus all airports 10 12 8 12 Hong Kong all airports 70 75 68 75 India all airports 55 60 51 61 Indonesia all airports 70 75 68 75 Iran all airports 37 43 34 43 Iraq all airports 30 35 27 35 Israel all airports 20 29 17 23 Japan all airports 72 77 69 77 Jordan all airports 21 30 18 24 31 . 12 . 92 Official Journal of the European Communities No L 393/59 LIST VIII (Portugal ) (continued) Airport of arrival Third countries Airport of departure F un ch al L is bo n P on ta D el ga da O po rto 1 2 3 4 5 6 IV. ASIA (continued) Kampuchea all airports 66 61 62 70 Kazakhstan all airports 50 56 46 57 North Korea all airports 68 72 64 73 South Korea all airports 70 75 68 75 Kuwait all airports 36 41 33 42 Kyrgyzstan all airports 50 56 46 57 Laos all airports 66 61 62 70 Lebanon all airports 19 28 16 22 Macao all airports 70 75 68 75 Malaysia all airports 70 75 68 75 Maldives all airports 63 67 59 67 Mongolia all airports 65 72 62 72 Muscat and Oman all airports 55 60 51 61 Nepal all airports ¢ 55 60 51 61 Oman see Muscat and Oman Uzbekistan all airports 50 56 46 57 Pakistan all airports 55 60 51 61 Philippines all airports 70 75 68 75 Qatar all airports 37 43 34 43 Saudi Arabia all airports 37 43 34 43 Singapore all airports 70 75 68 75 Sri Lanka all airports 65 68 60 68 Syria all airports 21 30 18 24 Tajikistan all airports 66 61 62 70 Taiwan all airports 70 75 68 75 Thailand all airports 66 61 62 70 Turkey see Europe Turkmenistan all airports 44 50 40 49 United Arab Emirates all airports 55 60 51 61 Vietnam ' all airports 66 61 62 70 Yemen Arab Republic all airports 45 49 40 49 V. AUSTRALIA and OCEANIA all airports 81 83 77 82